Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 1 of 55 Page ID
                                 #:37532




                     EXHIBIT B
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 2 of 55 Page ID
                                 #:37533




                   Execution Version




                                       Investment Management Agreement




                                                     Between




                       Norfolk County Council as administering authority for Norfolk
                                              Pension Fund
                                                       and



                                          Capital International Limited




                                                   October 2004




                                                                                       EXIIBIT

                                                                                I
                                                                                 I
    Confidential                                                                          NORF0000919



                                                                                                  EXHIBIT B
                                                                                                    Page 29
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 3 of 55 Page ID
                                 #:37534




                                                               Contents

                   Parties
                   1. Definitions
                   2. Appointment as Investment Manager
                   3. Summary Documentation
                   4. Reports, Valuations and Confirmations
                   5. Manager's Rem1meration
                   6. Other Services
                   7. Execution of Purchases and Sales
                   8. Custody of Assets
                   9. Voting
                   10. Delegation and Assignment
                   11. Warranties
                   12. Instructions
                   13. Aggregation and Programme Trades
                   14. Conflict of Interest and Material Interest
                   15. Liability
                   16. Force Majeure
                   17. Complaints
                   18. Notices
                   19. Effective Period of Agreement, Amendments and Termination
                   20. Enlire Agreement
                   21. Confidential Relationship and Data Protection
                   22. Contracts (Rights ofThird Parties) Act 1999
                   23. Governing Law


                   Annex A: Initial Composition of Portfolio
                   Annex B: Investment Guidelines
                   Annex C: Summary Docmnentation
                   Annex D: Fee Schedule
                   Annex R: List of Authorised Persons
                   Annex F: Slatements and Warnings
                   Annex G: List of Affiliates




                   V{r                                              2



    Confidential                                                                   NORF0000920



                                                                                            EXHIBIT B
                                                                                              Page 30
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 4 of 55 Page ID
                                 #:37535




                                       INVESTMENT MANAGEMENT AGREEMENT



                   DATED~     7  ~ctober2004

                   PARTIES:

                   (1)   CAPITAL IYIERNATIONAL LIMITED (registered in England No. 1613098)
                         whose registered office is at 40, Grosvenor Place, London SWlX 7GG, England (the
                         "Manager")

                   (2)   NORFOLK COUNTY COUNCIL as administering authority for                     orfolk
                         Pension Fund whose registered office is at County Hall, Martineau Lane, _'orwich
                         NRI 2DW (the "Client"). The Client is a Local Authority with the tax rnforence
                         number: 49/7.

                   I.    DEFINTTIONS

                         Certain words and expressions used in this Agreement are defined here.

                         Affiliate              Any company which is at the relevant time a wholly
                                                owned subsidiary of The Capital Group Companies, Inc.
                                                of 333 South Tlope Street, Los Ange les, Californfa 90071,
                                                USA.

                         Oest Execution          The method whereby the Manager seeks to achieve the
                                                 best terms for the Cliellt in accordance with the Handbook.

                         Business Day            Day when banks are usually open for business in London.

                         Custodian               The Northern Trust (or any other custodian bank appointed
                                                 by the Client in its place).

                                                 The Financial Services Authority.

                         Guidelines              The investment objectives, guidelines and restrictions
                                                 con tained in Annex B as from time to time amended by
                                                 tbe Client on giving notice to the Manager in accordance
                                                 with Clause 18.

                         Handbook                The FSA's Handbook of rules and guidance.

                         Portfolio               The securities, funds and other assets listed in Annex A as
                                                 varied from time to time by the Manager in the
                                                 performance of its du ties, and/or by the Cl ient on giving
                                                 notice to the Manager in accorda.nce with Clause 18.

                         Regulations             The Local Government Pension Scheme (Management and
                                                 Investment of Funds) Regulations 1998, as amended.




                   V6




    Confidential                                                                                               NORF0000921



                                                                                                                        EXHIBIT B
                                                                                                                          Page 31
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 5 of 55 Page ID
                                 #:37536




                        Summary                 A summary of the material provisions which may affect
                        R.ocumentation          the investment of the Portfolio which are contained in the
                                                Client's Statement of Investment Principles.

                        Any other words or expressions used in this Agreement which are defined in          lhe
                        Handbook shall, if the context so requires, have the same meaning in this Agrccmcf ;.

                   2.   APPOINlMENT AS INVESTMENT MANAGER

                        2.1     In accordance with Section 47 of the Pensions Act 199S (the "PeosiQns
                                Act"), the Client appoints the Manager as investment manager of the Cliei·t's
                                assets within the Portfolio to be held in Account No.         by the Custod an
                                or its sub-custodians or agents, as custodian for the Client.

                        2.2    The Manager shall, as agent for the Client invest the assets comprising the
                               Portfolio at such times and in such securities as it considers are in the best
                               interests of the Client, in accordance with the Guidelines. The Client shr,11
                               not amend the Guidelines without giving ten business days advance notice to
                               the Manager, subject to clause 19.2.

                        2.3     Subject to its observing the Guidelines and the requirements of the
                                Regulations, the Manager shall have full discretion to act in respect of the
                                Portfolio and shall have full authority to make any acquisition or dis posf I,
                                subscription, redemption, and otherwise generally to deal in the Portfoli 's
                                assets.

                        2.4     Neither the Guidt:lines nor the Summary Documentation will be breached as
                                a result of changes in the price or the value of assets of the Portfolio brought
                                about solely through movements in the market.

                        2.5     The Ma nager j5 authorised and regulated hy the FSA in the conduct of~ s
                                designak:d investim:nt business. Nothing in 1his Agreem ent shall exclude y
                                liabili ty of the Manager to the Client under the Handbook or the Financ al
                                Services and Markets Act 2000.

                        2 .6   The Client is an intermediate customer for the purposes of the 1-famlbuok.

                        2.7    On 8 November 2001) or .~uch later date as the parties may agree (tbe
                               'Transfer Date") ond subject to receiving the securities, funds and oth~r
                               assets comprisi ng the Portfolio from the Client or its agents, the Manager
                               shall become responsible for the management of those securities, fimds aud
                               other assets compromising part of or the entire Portfolio and any other
                               securities, funds and ulher assets added to the Portfo lio from time to time
                               upon such addition and rece ipt by tile Manager. Until the Manager shall have
                               assumed responsibility fo r such securities, funds and other assets comprising
                               the Portfolio, the Client or the Clie.nt's agents shall be responsible for the
                               management of the transition portfolio and, in particular, shall deal
                               appropriately with any corporate action arisi ng in tclation lo any security
                               within the transition portfolio. For the avo idance of doubt, the Manager shall


                   V6




    Confidential                                                                                                   NORF0000922



                                                                                                                            EXHIBIT B
                                                                                                                              Page 32
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 6 of 55 Page ID
                                 #:37537




                                not be liable for any actions taken or om1ss1ons made in relation to the
                                transition portfolio or the Portfolio before the Transfer Date and, specifically,
                                shall not be responsible for the accuracy of any of the information contained
                                in the transfer list of securities provided to the Manager by the Client or its
                                agent on the Transfer Date but it is acknowledged and agreed by the partie.
                                that the Manager will act in good faith in all its dealings with the transition
                                portfolio.

                         2.8    This Agreement is subject to the requirements of the Regu lations.

                   3.    .S.!JM.MARY DOCUMENTATION

                         The Client shall provide the Manager with tb.e ummary D cumcnt:ation which shall
                         be comprised in Annex C. The Client shall also provide the Manager with updates as
                         and when any material changes are made to the Summary Documentation.

                   4.    REPORTS, VALUATIONS AND CONF™A TIONS

                         4.1    A valuation showing the initial composition and initial value is attached (or
                                will be supplied as soon as reasonably practicable) and constitutes (or will
                                then constitute) part of this Agreement.

                         4.2    At the end of each calendar quarter, the Manager shall send to the Client, in a
                                timely manner, a list of securities in the Portfolio valued as at the l\ist
                                business day of such quarter, together with perfonnance tabulations agai~st
                                agreed guidelines, a summary of purchases and sales and any other report as
                                shall be agreed in writing by the parties from time to time.

                         4.3    Valuations shall be prepared on a trade date basis in accordance with the
                                following requirements:

                                4.3.l   each valuation shall take into account the -va lue of all securities and
                                        cash in the Portfolio (including tax and dividend receivables);

                                4.3.2   securities are valued at the official closing prices on the exchange or
                                        market on which the security trades at the close of business on the
                                        valuation day, or at the last available traded price where the official
                                        closing prices are not available. If the securities in question were not
                                        traded on that day, the securities are valued at the closing price or the
                                        last available traded price on the latest day prior to the valuation day
                                        on which such securities were traded; and

                                4.3.2   valuations will be based upon the internal prtcrng sources of an
                                        Afliliate, which may in turn be based on those provided by any
                                        recognised provider of market data services as it may select from
                                        time to time.

                         4.4    The Manager shall not be req uired to supply any broker confirmations in
                                connect ion with any transactions for the Portfolio. The Client reserves lbe



                   vc;                                         s


    Confidential                                                                                                    NORF0000923



                                                                                                                             EXHIBIT B
                                                                                                                               Page 33
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 7 of 55 Page ID
                                 #:37538




                                right to request retrospectively, infonnation in respect of individual
                                transactions regarding the Portfolio.

                        4.5     Monthly accounting reports and other communications from the Manq.ger
                                may be sent by electronic mail via the Intemet in lieu of by hard copy sub~ect
                                to the Client providing the Manager with:                                 i

                                4.5.1    an IT contact to allow the Manager to ensure that the Client has \the
                                         necessary set-up to receive our reports electronically; and

                                4.5 .2   the electronic mail addresses to which such reports should be sent.

                        The Client acknowledges that the Internet does not provide a completely s~ ure
                        mechanism to ensure confidentiality and the information so transmitted may be
                        observed by third parties whilst in ~ansit. Accordingly, it is the parties' mu ual
                        understanding that it shall not constitute a breach of the confidentiality duties under
                        this Agreement if there should occur a breach of confidentiality arising from the
                        transmission of information via the lntcmet as requested by the Client. ln addition.,
                        the Client acknow ledges that there are other risks inherent in conunw1icating through
                        the fntemet, such as the poss ibility of virus contamination and disruptions in service.
                        The Client shall hold the Manager harmless in using the Internet for this purpose, aml
                        the Mnnagcr shall have no liabil ity for any loss, expense, damage, Uability or claim
                        (including attorney's fees) incurred or sustained by the Client or any perso n claiming
                        through the Client.

                   5.   MANAGER'S REMUNERATION

                        5.1     The Client shall remunerate the Manager in accordance with Annex D.

                        5.2     The Manager shall not:

                                5.2.1    receive any other fee, commission or income whatsoever from $y
                                         other source in connection with the performance of this Agreement;

                                5.2.2    enter into any atTangement whereby it undertakes to place bl!sinJss
                                         on behalf of clients with any other person or institution, although it
                                         may receive research and other publications fi-om them.

                   6.   OTHER SERVICES

                        The Manager shall, on invitation and at no cost to the Client, attend meetings at least
                        annually with representatives of the Client to discuss the Portfolio and its
                        managem_ent and the immediate investment outlook, or shall submit its view:. in
                        writing, as the Client may reasonably require from time to time.




                   V6                                          6



    Confidential                                                                                                   NORF0000924


                                                                                                                            EXHIBIT B
                                                                                                                              Page 34
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 8 of 55 Page ID
                                 #:37539




                   7.   EXECUTION OF PURCHASES AND SALES

                        7.1    The Manager shall perform its duties with the standard of skill, care and
                               judgement that would be expected of a professional investment manager.

                        7.2    The Manager shall provide Best Execution.

                   8.   CUSTODY OF ASSETS

                        8.1    The Manager shall not take or receive physical possession of any of the
                               Portfolio's assets and the Client confirms the appointment of the Custodian
                               who shall have sole res.ponsihility for:

                               8.1.1   safekeeping of the assets and related documents of the Client;

                               8.1.2   settlement of transactions effected by the Manager;

                               8.1.3   appropriate registration of assets; and

                               8.1.4   rcci::ipt of sale proceeds, dividends and all other mon ies.

                        8.2    11,cManager shall give in a timely manner all necessary instnictions to the
                               Custodian in relation lo aU investment management decisions made by it
                               hereunder.

                   9.   VOTING

                        9. l   Unless otherwise dlrcctcd by the Client the Manager or the Custodian aet1~ g
                               on the Manager's instructions, shall have ful l discreti on to vote or abst in
                               from exercising any voting 1ights in respect of any securities held in t e
                               Portfolio as the Manager thinks fit for non-UK securities.

                        9.2    Fo r UK securities, the Manager ur the Custodian acting on tbe Manager's
                               instructions, shall vote in accordance with the recommendations of the
                               N,1tional Associ ation of Pension Funds/Institutional Shareholder Services
                               Proxy Service known as Resea rch Recommendations Electron ic Voting
                               ("RREV '). For items of an investment nature where RR.EV bas nut provided
                               a voting recommendation, the Manager shall have full discretion to vote or
                               abstain from exercising these voting rights as the Manager thinks fit.

                        9.3    For the avoidance of doubt, the Client understands that the operation of a
                               stock lending programme could impact on the ability of U1e Manager to vote
                               Pottfolio securlties (since the Manager wil l lose the ability to vote securities
                               that are nut of loan) and that whe-re such voti ng ability is lost, any proxy
                               voting reporting may be effected (since tlie Manager may be in a position
                               whereby he believes a security to l1ave been voted when in actual fact the
                               vote was never cast).




    Confidential                                                                                                   NORF0000925



                                                                                                                            EXHIBIT B
                                                                                                                              Page 35
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 9 of 55 Page ID
                                 #:37540




                   I 0.   DELEGATJON AND ASSIGNMENT

                          I 0.1   The Manager may delegate any of its powers and functions and the exercise
                                  of any discretions under this Agreement to an Affiliate and may pro~ide
                                  infonnation about the Client and the Portfolio to any such Affiliate but Ithe
                                  Manager's liability to the Client for all matters so delegated shall not be
                                  affected thereby. A list of all Affiliates is attached at Annex G and the Client
                                  ':ill be ~otified by the Manager of any changes to its Affiliates made f1om
                                  time to time.                                                            I

                          l 0.2   Neither party may assign this Agreement without the prior written approval
                                  of the other.                                                                I
                   11.    WARRANTIES

                          I 1.1   By entering into this Agreement the Client warrants and undertakes that:- \

                                  11.1.1 it has full power and authority to enter into this Agreement and that
                                          all necessary actions to authorise its execution have been taken; and

                                  11 . l .2 all securities, funds and other assets which at any time constitute the
                                            Portfolio shall be the Client's sole property free . from any charge or
                                            encumbrance; and

                                  11.1.3 it shall not deal in or remove from the Portfolio any securities, furlds
                                          or other assets without first giving at least ten days prior wrid en
                                          notice to the Manager or terminating this Agreement.

                          11.2    The Manager hereby warrants and represents to the Client that:

                                  11.2.1 it has all necessary authority, power and capacity to enter into this
                                          Agreement and that all necessary actions have been taken to tm1er
                                          into it properly and lawful!y;

                                  11 .2.2 it is on the date of this Agreement properly constituted and
                                          incorporated under the laws of the jurisdiction of its incorporation
                                          and has all necessary licences, registrations, con ents or approvals
                                          from all relevant governmental, quas i-governmental or regu latory
                                          bodies to perform it~ obligations under this Agreement.

                                  11 .2.3 it has made all reasonable efforts to ensure that all infonnatiJ n
                                          supplied in writing by or on behalf of the Manager to the Client jn
                                          connection with the negotiation and preparation of this Agreement is
                                          true and accuratt: at the date of this Agreement and does not conta~n
                                          any mis-statement of fact . or omit any material fact or any faf t
                                          necessary to make any such information not misleading.

                                  11 .2.4 it will comply with all a pplicable laws ru les, regulations, decrees a!
                                          other ordinances issued by any competent governmental, supr -
                                          governmental, stale or other uulhority re lating to the subject matter f



                   V•




    Confidential                                                                                                      NORF0000926



                                                                                                                               EXHIBIT B
                                                                                                                                 Page 36
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 10 of 55 Page ID
                                 #:37541




                                          this Agreement and to the performance of its obligations under this
                                          Agreement

                   12.    INSTRUCTIONS

                          "Tllc Client may give instructions to the Manager relatLng to its duties under this
                          Agrcemcm and shall compl y with Clause 18. The Manager shall take reasonable
                          steps to ensure tJ1at any instruction or communication which purports to have heen
                          given by the Client is in fact given by the Client and i.ubject Lo this obligation the
                          Manager may rely and act on any instruction or communication which purports to
                          have been given (and which is reasonably accepted as having been given) by or on
                          behalf of any person notified by the Cl ient from time to time as bein g authorised to
                          instruct the Manager or the Custodian in respect of the Portfolio (such person being
                          listed in Annex E).

                   13 .   AGGREGATION AND PROGRAMME TRADES

                          13.1    Subject to the rules set out in the Handbook, the Manager may aggregate
                                  transactions for the Client with those of otl1er customers without prior
                                  reference to the Client or such other customers. The Client acknowledges
                                  that aggregation may operate on some occasions to its advantage an? on other
                                  occasions to its disadvantage.

                          13 .2   Where the Manager acquires or disposes of, for the Client, all or part of the
                                  l'ortfolio by trading a basket of secw·ities as a single lot {" programme
                                  tnu.l e"), the Client ack11owle-dges that the Manager will be acting a~ an agen t
                                  in respect of such programme trade and the Client hereby notifies (he
                                  Manager that no further nCJtice in this respect is required.

                   14 .   ~.O}lFLl ~T OF INTEREST AND MATERlAL INTEREST

                          14. 1   The services which the Manager provides to the Client are not exclusive and
                                  the Manager may continue to mannge (and be paid fo r mannging) the fu nds
                                  of other client~ which may involve investment~ of the same kind as those
                                  held in the Client's PortfoLio.

                          14.2    The Manager (acting as agent for the Client) and any Affiliate may, without
                                  prior reference to the Client, enter into transactions with or for the Client in
                                  which the Manager or Affiliate has or may have:

                                  14.2.1 a material interest;

                                  14.2.2 a relationship that gives or may give rise to a conflict of interest in
                                          relation to such transaction;

                                  14.2.3 . an interest in such transaction that is, or may be in conflict with the
                                           interests of any of the Manager's customers; or

                                  14.2.4 customers with conflicting interests in relntion to such transaction.




                   VG                                               9



    Confidential                                                                                                      NORF0000927



                                                                                                                               EXHIBIT B
                                                                                                                                 Page 37
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 11 of 55 Page ID
                                 #:37542




                        14.3    The Manager shall ensure that such transactions are effected on terms which
                                are not materially less favourable to the Client than if lhe potential conflict
                                had not existed.

                        14.4    In accordance with the rules set out in the Handbook, the Manager noti fies
                                the Client that such potential interests or conflicts may arise because:

                                14.4.1 subject to the Manager's policy on conflicts of interest, a director or
                                        employee of the Manager, or of an Affiliate, is a director of, holds or
                                        deals in securities of, or is otherwise interested in any compt ny
                                        whose securities are held or dealt in on behalf of the Client;

                                14.4.2 a transaction is effected in securities issued by the customer of 1e
                                        manager or the customer of an Affiliate;

                                14.4.3 the Manager may act as agent for the Client in relation to transactions
                                        in .which it is also acting as agent for the account of other customr rs
                                        and/or Affiliates;

                                14.4.4 a transaction is effected in units or shares of in-house fonds or
                                        connected investment trusts or of any company of which the Manager
                                        or an Affiliate is the ma nager, operator or investment adviser;

                                14.4, 5 the Manager or an Affiliate may receive remuneration or ott er
                                        benefits by reason of acting in private equity or simi lar transacti ns
                                        involving a company whose securities are held by the Client; or

                                14.4.6 a transaction is effected in securities in respect of which the Manager
                                        or an Affiliate, or a director or employee of the Manager or an
                                        Affiliate, has traded for its own account or has either a long or shJ 1t
                                        position .

                        14.5    Neither the Manager nor any Affiliate shall be liable to account to the Cli nt
                                for any profit, commission or remuneration made or received from or by
                                reason of any transactions or any connected transactions described above nor
                                will the Manager's fees, unless otherwise provided, be abated.

                        l 4.6   While the Manager shall use its reasonable endeavours to ensure that ~1e
                                Client has an opportunity to participate in all investment opportunities whl h
                                become available and fall within the Guidelines, provided that the Manager
                                will be entitled to exercise its judgement as to the basis on which to offer
                                such opportunities among its clients.

                        14.7                          lo
                                None of the services be provided hereun der nor any other matter shall     gite
                                rise to any fiduciary or equitable duties which would prevent or hinder t e
                                Manager, o r any Affiliate, in tra nsactions with or for the Client acting as
                                agent, dealing with other Affiliates and other customers, and generally
                                effecting transactions as provided above, to which th~ Client consents
                                accordingly.



                   V6                                          10



    Confidential                                                                                                   NORF0000928



                                                                                                                            EXHIBIT B
                                                                                                                              Page 38
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 12 of 55 Page ID
                                 #:37543




                   15.   LIABILITY

                         15.l    Neither the Manager nor any Affiliate or third party to whom the Manager
                                 may have delegated any one or more of its duties under this Agreement, shall
                                 be liable for any direct loss suffered by the Client as a result of any acl .or
                                 omission of U1c Manager or any such Affiliate or third party sa vc to the extent
                                 such loss is caused by the negligence, fraud or wilfu l dcfau ll of Un.: Manager
                                 or any of its Affil iates (or a person to wborn dutie.s of the Manager under this
                                 Agreement are delegated).

                         15.2     The Manager shall not be liable for the negligence, default or fraud of any
                                 person, firm or company through whom transactions are effected for the
                                 Client's account including, without limitalion, any broker, banker or
                                 Custodian or any agent, nominee or sub-custo<lian or any of them (each a
                                 Counterparty). The Manager shall use due di li gence in its se lection and the
                                                                                                                1



                                 continued use of any Countcrparty. If any Counterparty should fail to deliv er
                                 any necessary documents or to complete any transaction, the Manager will
                                 take all reasonable steps on behalf of the Client after consultation with ~ e
                                 Client to rectify such failure or obtain compensation in lieu. All reasona le
                                 costs and expenses properly so incurred by the Manager shall be paid by t e
                                 Client.                                                                     ·

                         15 .3   The Manager gives no warranty as to the performance or profitability of any
                                 of the assets held in the Portfolio or the suitability of the Guidelines. ,

                         l 5.4   The Client and any professional tax adviser of the Client are solely
                                 responsible for the management of the Client's affairs to the best advama e
                                 for tax purposes, The Manager accepts no responsibility for any dx
                                 consequences of anything done within the scope of its authority.

                         l 5.5   The provisions of this Clause 15 are without prej udice to ection 33 of the
                                 Pens ions Act.

                   16.   FQ~G,E MA.IEUR.E

                         16.1    Neither party will be liable for any delay in performing or failure to perform
                                 any of its obligations under this Agreement caused by events beyond its
                                 reasonable control and in no way caused or contributed to hy its act or
                                 omission or by Lhe uct or omission of any body acting on its behalf Thjs
                                 shall include, but not be limited to, industrial disputes, acts or regu lations of
                                 any governmenta l or supranational bodies or authorities or breakdown fa il ure
                                 or malfunction of any telecommunication or computer service or systems
                                 provided that the above-mentioned restrictions have been met ("Force
                                 Majeure Event")                                                                J
                         16.2    The Manager shall have no responsibility of any kind for any loss or dama e
                                 thereby incurred or suffered by the Client. In any such case, all amounts d e
                                 to the Manager hereunder shall continue to be paid as and when due, tne



                   VG                                           11




    Confidential                                                                                                      NORF0000929



                                                                                                                                EXHIBIT B
                                                                                                                                  Page 39
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 13 of 55 Page ID
                                 #:37544




                                  Manager's remaining obligations shall continue in full force and effect and all
                                  the Manager's obligations shall be performed or carried out as soon as leaally
                                  and practicably possible after the cessation of such events or circumstances.

                          16.3   The party claiming the Force Majeure Event shall promptly notify the other in
                                  writing, as soon as pmcticablc, of the reasons for the delay and the likely
                                  duration and will use its reasonable endeavours to overcome rhe Force
                                  Majeure Event.

                          16.4   If and when the inability to pe rfonn or delay in performing e:<ceeds four
                                  weeks then the party not claiming tho Poree Majeure Event shaJl be entitled
                                  to tenninate the Agreement with immed iate eO.ect by giving notice in writing.

                    17.   COMPLAI.KT:-:;

                          All fonnal complaints should in the. fi rst instance be made in writing to the
                          Compliance Officer at the Manager's address stated in Clause 18.

                    18.   NOTICES

                          18.l    Any notices or communications which either the Manager or the Client may
                                  make to the other shall be in writing and addressed to the parties as provided
                                  hereunder in Sub-clause 18.2 below, and shall be deemed duly given:

                                  18. l. 1 upon receipt if delivered in person, by messenger, or by e-mail; or

                                  18.1.2 on the next business day following delivery if delivered by a
                                         reputable overnight delivery service which provides evidence of
                                         receipt to the parties.

                          18.2    For the Manager:

                                  Name of Party:          Capitlll International Limited

                                  Address:                40 Grosvenor Place
                                                          London
                                                          SWIX 7GG

                                  Telephone:              020 7864 5000

                                  Facsimile:              020 7865 5001

                                  Attention:              Director

                                  For the Client:

                                 Name of Party:           Norfolk County Council

                                 Address:                 Department of Finance

                                                          County Hall




                    V6                                          12



     Confidential                                                                                                   NORF0000930



                                                                                                                             EXHIBIT B
                                                                                                                               Page 40
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 14 of 55 Page ID
                                 #:37545




                                                          Martineau Lane

                                                          Norwich

                                                          Norfolk NRl 2DW

                                 Telephone:                01603 222400

                                 Facsimile:                01603 222694

                                 Attention:                Director of Finance



                   19.   EFFECTIVE PERIOD OF AGREEMENT, AMENDMENTS                        A               ATION

                         19 .1   This Agreement shall come into effect on the date set out above, unless the
                                 parties have agreed in writing to be bound by the terms of this Agreem~nt
                                 from some earlier date.

                         19.2    Any variation to this Agreement shall only be effective if in writing ahd
                                 signed by an authorised officer of both parties to this Agreement.

                         19.3    The Client may tenninate the Agreement by giving the Manager not less than
                                 two weeks' written notice as provided above. The Manager may lenninaL1;
                                 the Agreement by giving not less than one calendar month's written nolice as
                                 provided above. The Client shall also be entitled to tenninate this Agre;,menl
                                 without notice if a receiver, an administrator or liquidator of U1e Manager
                                 s~all be appointed, if the Manager shall make any composition or
                                 arrangement with its creditors or if the Manager shall commit a material
                                 breach of any of the provisions of this Agreement and shall fai l to remedy
                                 such breach (if capable of remedy within 14 tluys of receiving written notice
                                 from the Client specifying the breach. Termination slmtl become effective on
                                 receipt of written notice by the other party i □ accordance with Clause 18.

                         19.4    Tennination of this Agreement or removal of assets from the Portfolio shall
                                 not affect any outstanding orders or transactions or other legal rights or
                                 obligations which may already have arisen. The Manager shall compll~e
                                 transactions already in progress at the time of termination or removal.

                   20.   ENTIRE AGREEMENT

                         This Agreement together with the documents referred to herein constitutes the entire
                         agreement between the Manager and the Client with respect to the matters dealt with
                         herein and supersedes al\ previous representations and understandings between the
                         Manager and the Client.

                   21.   ~ O.NJ:JPE, TIA L RELATlONSHlP AND DA TA PROTECTIOc{

                         21.1    The parties to this Agreement will, subject to Sub-clause I 0.1, keep
                                 confidential at all times, information acquired in cons1.:q uunce of it, including,


                   V6                                           13




    Confidential                                                                                                       NORF0000931



                                                                                                                                EXHIBIT B
                                                                                                                                  Page 41
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 15 of 55 Page ID
                                 #:37546




                                 without limitation, in the case of the Client, information regard ng
                                 investments made by the Manager in connection with the Portfolio, except
                                 for information which they may be entitled or bound to disclose under
                                 compulsion of law, or where requested by regulatory agencies, or to their
                                 professional advisers where reasonably necessary for the performance of their
                                 professional services. Notwithstanding the foregoing, to the extent that any
                                 market countcrparty with whom the Manager deals requires information
                                 relating to the Portfolio (including, but not limited lo, the identity of the
                                 Client and market value of the Portfolio), the Manager shall be permitted to
                                 disclose such information to the extent necessary to effect tram.actions on
                                 behalf of the Client in accordance with the terms of this Agreement. The
                                 Manager shall provide ull reasonable assistance and information required by
                                 the Client to aid the Client in responding to any reasonable requests made
                                 under the freedom of Information Act 2000.

                         21.2    The Manager will act as data controller (and in certain circumstances, <lula
                                 processor) within the meaning of the Data Protection Act 1998 (the "Data
                                 Protection Act") . The Client hereby consents to the processing and use t y
                                 the Manager and its agents and Affiliates of personal data (as defined in he
                                 Data Protection Act) given by the Client under this Agreement for ht:
                                 provision of services to the Client, which may include the transfer of such
                                 data out of the European Economic Area (as defined in the Data Protection
                                 Act). Such data may also be used by the Manager and its agents and
                                 Affiliates to update customer records. The Client undertakes to sup!y
                                 personal data to the Manager in accordance w ith the provision of the D ta
                                 Protection Act. Where any personal data is transferred out of the Europe n
                                 Economic Area the Manager shall ensure that it is processed and used whilst
                                 outside such area on tenns which are the same as those required under the
                                 Data Protection Act 1998 and where such arrangements are not in place, the
                                 transfer of personal data is not permitted.

                   22.   CONTRACTS (RIGHTS OF TillJW.PARTIES) ACT 1999

                         This Agreement is enforceable by the original parties to it and by their successors in
                         title and pennittcd· assignees. Any rights of any person to enforce the terms of this
                         Agreement pursuant to the Contracts (Rights of Third Parties) Act 1999 are excluded.
                         The parties hereto may rescind, vary or add to the terms hereof without requiring t i e
                         consent of any third party.

                   23.   GOVERNING LAW

                         This Agreement shall be governed by and construed in accordance with the laws of
                         England. The parties submit to the non-exclusive jurisdiction of the English Courts to
                         settle any dispute which may arise out of or in connection with this Agreement.




                   V6                                           14



    Confidential                                                                                                   NORF0000932



                                                                                                                             EXHIBIT B
                                                                                                                               Page 42
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 16 of 55 Page ID
                                 #:37547




                                                                 AN~EXA

                                            INlTIAL COMPOSITION OF PORTFOLIO

                   A statement specifying the initial composition of the Portfolio comprising the cash value
                   and/or initial value of each asset included in the Po1tfolio (a.s at the dllte the Manager assumed
                   responsibility for managing the Portfolio) wi!J be provi<ltld by the Manager to the Client[as
                   soon as practicable after the information becomes avajJable. Once U1e statement has been
                   agreed with the Client a copy of it, signed by both parties, will be appended to this Agreement
                   as "Annex A".




                   V6                                              15




    Confidential                                                                                                        NORF0000933



                                                                                                                                 EXHIBIT B
                                                                                                                                   Page 43
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 17 of 55 Page ID
                                 #:37548




                                                           ANNEXB

                                 PART 1 - INVESTMENT BENCHMARK AND OBJECTIVES

                                     (Note: Changes can only be made as set out in Clause L9 of
                                                          the Agreement)

                   Notwithstanding the provisions herein (Annex B Parts I and 2) the Manager will com ply with
                   the restrictions on investments set out in Section 11 (including any cross references) of the
                   Local Government Pension Scheme (Management and Investment of Funds) Regulations
                   1998 as amended and for the avoidance of dou bt Column (1) of Part J of the Schedule co
                   Statutory Instrument 2003 No. 2719 shall apply.

                        1. Benchmark

                           The Portfolio's return will be compared with the following composite benchmark, as
                           it may be amended from time to time (the "Benchmark")


                                   37%     FTSE AWD North America
                                   37%     FTSE AWD Europe (ex UK)
                                   9%      FTSE A WD Japan
                                   14.5%   FTSE AWD Asia Pacilic (ex Japan)
                                   2.5%    MSCI Emerging Market


                   2.      Objectives                                                                          j
                           To outperform the benchmark by 1.5% (net of tees) per annum over rolling three ye r
                           periods.

                           The Manager has reviewed a number of factors including the Manager's investment
                           process and historical perfonnance, and historical market conditions, iu accepting the
                           objective above. The Manager does not manage portfolios to achieve specific client
                           outporformance objectives, and manages accounts using one investment process fl,lr
                           all accounts, even if they a re subj ect to different obj ectives or benchmarks. The
                           Client acknowledges that the Manager caru1ot provide any gua rantee with respec t to
                           performance or preservation of assets and that this objective will not impose any
                           liability on the Manager.




                                                                 16



    Confidential                                                                                                    NORF0000934



                                                                                                                              EXHIBIT B
                                                                                                                                Page 44
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 18 of 55 Page ID
                                 #:37549




                                                               ANNEXB

                                         PART 2 - INVESTMENT GUIDELINES

                                   (Note: Changes can only be made as set out in Clause 19 of
                                                       the Agreement)

                   I.   Mandate

                        Global Equities (ex UK)

                   2.   Currencies

                        The currency of the account GBP Sterling.

                   3.   Investment Universe

                        3.1     Up to l 0% of the P011folio may be invested in counti-ies outside the Oenchmark
                                universe.

                        3.2     Investments in emerging markets may be made in pooled funds (such IL'l
                                Capital International Emerging Markets Fund) and through segregated
                                holdings.

                   4.   Equities

                        4.1     Eligible Investments

                                "Eligible Investments" are eligible equities or secunl:Jes with equity
                                characteristics, which are listed on a fonnally constituted stock exchange [or
                                traded in another recognised market, (including ADRs, GDRs, etc, which will
                                be deemed to be securities of the currency of the security they reprcse1~t),
                                convertibles, preference shares and preferred stock.                       I
                                                                                                                I
                        4 .2    Issuer Limit

                                The Manager may not invest in more than 5% of the outstanding securities of
                                any one issuer (calculated at the time of purchase).

                        4.3     Portfolio Limit

                                No more than 5% of the Portfolio may be invested in the securities of any 011e
                                issuer (calculated at the time of purchase).

                        4.4     Additional Permitted Investments

                                The following types of investments are permitted in the Portfolio:

                                4.4. l   Partly-paid and nil paid securlties;

                                4.4.2    Rights issues, bonus issues, scrip dividends, warrants and other
                                         securities or instmments received as a result of corporate action;

                                4.4.3    Private placcmcnts/salcs, initial placement offerings and offers for sale;
                                         and

                                4.4.4    Securities issued by companies, which invest in real estate or
                                         interests therein (including real estate investment trusts, which in any


                   V6                                           17




    Confidential                                                                                                      NORF0000935



                                                                                                                                EXHIBIT B
                                                                                                                                  Page 45
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 19 of 55 Page ID
                                 #:37550




                                        event will be deemed to be corporalions and not colle¢tive
                                        investment schemes for the purpose of these Guidelines).

                        4.6    Sub-Underwriting

                               The sub-underwriting of any security, which would upon issue qualify as an
                               Eligible Investment with the same percentage limitations as apply to equities, is
                               permitted.

                        4.7    Underwriting

                               Underv..Ti ling i not pem1 itted.


                   5.   General

                        5.1    Cash (and Cash Equivalents)

                               No more than 5% of the Portfolio can be held in ca h and cash e ~u iva lenls
                               (which will exclude any receivables, incl uding without limitation dividends
                               declared but not yet paid or net cash inflows from securities). The cash limit
                               shall apply on ly to lite projected level of cash, which is defined as the
                               effective level of cash in the Portfolio once an transactions, pending at the
                               time of calculation have settled. The above limil may be e, ceedeJ in
                               situations where substantial withdrawals or allocation are made .

                        5.2    Borrowing

                               The Manager shall not borrow on the Client's behalf.               However this
                               limitation shall not prohibit short term overdrafts which may be required
                               from time to time including in connection with but not lim ited to, operational
                               difficult ies such as "trade fai ls", " limit orders" or discrepancies in security
                               seltlement dates.

                        5.3    Cross-Trading

                               Trades between lhe Portfolio and other accounts managed by the Manager or
                               one of its Affiliates are peonittcd,

                        5.4    Collective Investment Schemes

                               Subject to the requirements of the Regulations investment may be made in In-
                               house funds or olher collective investment schemes (whether regulated or
                               unregu lated). 171c lim its set out in Guidelines 4.2 & 4.3 above do not apply to
                               this Guide line.

                        5 .5   Currency Transactions
                                                                                                              I
                               S.5 .1   Foreign exchange contracts may be entered into in order to
                                        settle trades.

                               5.5.2    Hedging (i.e. sale or purchase of the currency of the Account) is
                                        permitred (with a limit of90% of the value of securities or cash of the
                                        relevant currency being hedged).

                               S.5.3    Cross-hedging (i.e. sale or purchase of currencies that does npt
                                        include the currency of the Account) is not pennitted.



                   V6                                              J8



    Confidential                                                                                                    NORF0000936



                                                                                                                             EXHIBIT B
                                                                                                                               Page 46
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 20 of 55 Page ID
                                 #:37551




                               5.5.4   Any such currency trnnsactions as described in these Guidelines ~ ay
                                       be entered into with the Custodian or other third party banks.

                         5.6   Derivatives                                                                  I
                               Investments may not otherwise be made in derivatives except as permitter in
                               these Guidelines.                                              ·

                    6.   Market Movements                                                            ·

                         6.1   No Guideline in this Annex shall be breached due to changes in the prici or
                               value of assets or by market movements.               ·

                         6.2   If the Portfolio exceeds a Guide line lim it and/or falls outside a Guideline
                               range as a result of market movements (an "Event"), the Manager sha ll
                               ensure thats eps are taken to bring the Portfolio within such Gu i•de li.ne lim it
                               and/or range witbin fou r weeks of detection of the Event.

                         6.3   Should market movements cause the position to be rectified: (n) any
                               mbsequent Event will be treated as a new and separate event; and (b) lhc
                               Manager shall have four-weeks to rectify the position.




                    V6                                        19



     Confidential                                                                                                   NORF0000937



                                                                                                                             EXHIBIT B
                                                                                                                               Page 47
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 21 of 55 Page ID
                                 #:37552




                                  ANNEXC
                            SUMMARY DOCUMENTATION




                                      20


    Confidential                                                  NORF0000938



                                                                           EXHIBIT B
                                                                             Page 48
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 22 of 55 Page ID
                                 #:37553




                    Norfolk Pemion Fund
                    Statement of Investment Principles
                    1. Introduction

                      1. This is the Statement of Investment Principles adopted by Norfolk County Council
                         (the Council) in relatlon to the Investment of assets of the Council's Pension Fund.

                      2. Investments are monitored on a regular basis by the Investment Committee
                         Council acting on the delegated authority of the Executive Committee. Advice 1
                                                                                                         off.e
                         received as required from professional advisers. In addition, the Committee fo mally
                         reviews the performance of investments and the overall strategy on an annual asis.

                       3. In preparing this statement the Committee have taken professional advice from the
                          investment practice of Hymans Robertson Actuaries and Consultants . Due account
                          has been taken of the maturity profile of the Fund (in terms of the relative proportions
                          of liabilities in respect of pensioners and active members), together with the level of
                          disclosed surplus or deficit.

                       4. The Committee has agreed an asset allocation benchmark, a performance target
                          and various controls on the Fund's investments. These reflect their views on the
                          appropriate balance between maximising the long-term return on investments and
                          minimising short-term volatility and risk. The benchmark reflects the position
                          following the Actuarial Valuation of the Fund as at 31 March 2001 . It is intended that
                          strategy will be revised at least every three years followlng actuarial valuatlons 0f the
                          Fund.

                       5. The Committee is responsible for monitoring the qualitative performance of the
                          Investment Managers and Custodian employed to ensure that they remain suitable
                          Investment Managers/Custodians for the Fund. These qualitative aspects include,
                          inter alia, changes in ownership, cnanges in personnel, poor administration etc.

                       6. The Committee will consider the Fund's position in relation to the Stateme,nt of
                          lnves1ment Principles. Every 12 months from the effective date of this docume~t the
                          Statement will be reviewed in full (in conjunction with the other parties t0 the
                          Statement) and a revised Statement prepared and circulated where appropriate.




                                                              Page 1 of 25




     Confidential                                                                                                     NORF0000939



                                                                                                                               EXHIBIT B
                                                                                                                                 Page 49
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 23 of 55 Page ID
                                 #:37554




                                               Norfolk Pension Fund - Statement of Investment Principles


                    2. Objectives
                      1. Primary Objective
                         The primary objective of the Fund is as follows:
                            "To provide for members' pension and lump sum benefits on their retirement
                            ar for their dependants' benefits on death before or after retirement, on a
                            defined benefits basis",

                         In order that this primary objective can be achieved, the following funding and
                         investment objectives have been agreed.

                      2. Funding Objectives - Ongoing Plan
                         To fund the Fund in such a manner that, in normal market conditions, all accrued
                         benefits are fully covered by the actuarial value of the Fund's assets and that an
                         appropriate level of contributions is agreed by the administering authority to meet
                         the cost of future benefits accruing. For employee members, benefits will         be
                         based on service completed but will take account of future salary increases.

                         The assumptions used for this test, corresponding with the assumptions used in
                         the latest Actuarial Valuation, are shown in Appendix 1. This position will be
                         reviewed at least at each triennial Actuarial Valuation.       The Investment
                         Committee will be advised of any material changes to the Fund during the inter-
                         val.uation period.




                                                            Page2 of 25




     Confidential                                                                                               NORF0000940



                                                                                                                         EXHIBIT B
                                                                                                                           Page 50
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 24 of 55 Page ID
                                 #:37555




                                                Norfolk Pens;on Fund - Statement of Investment p,;1 ples


                    3. Investment Objectives

                      To achieve a return on Fund assets which is sufficient, over the long-term, to meet the
                      funding objectives set out above on an ongoing basis. To achieve this objective the
                      following have been agreed .                                                        \

                      1. Choosing Investments
                         The Committee will ensure that one or more Investment Managers are appointed
                         who are authorised under the Local Government Pension Scheme. (Managem~nt
                         and Investment of Funds) Regu lations 1998 (as amended) to manage the ass ts
                         of the Fund.

                         The Committee, after seeking appropriate investment advice. may give specific
                         directions as to the strategic asset allocation and will ensure the suitabillty of
                         assets in relation to the needs of he Fund . The Investment Managers will be
                         g iven fuJI discretion over the choice of individual stocks and are expected to
                         maintain a diversified portfolio.

                      3. Investment Managers

                         The Managers appointed to manage the Fund's assets are summarised in
                         Appendix 2. The current structure embraces both multi-asset and specialist
                         management. Within the specialist component of the Fund a range of different
                         Managers are employed, with different benchmarks and targets to reflect their
                         specific mandates .

                      4. Custody

                          Northern Trust has been appointed as Global Custodian for the assets managed
                          by the Fund's Investment Managers . The Fund will continue its existing policy of
                          participating in a stockalending programme managed by Its Custodian. This Is
                          restricted by Regulations to 25% of the Fund 's value.

                       5. Kinds of Investments to be held

                          A management agreement is in place for each Investment Manager which sets
                          out the relevant benchmark, performance target, asset allocation ranges and any
                          restrictions, as determined by the Committee . The kinds of Investments which
                          the Managers may hold, together with a summary of each Manager's brief, are
                          summarised in Appendix 2.

                       6. Balance between kinds of Investments

                          The overall strategy adopted within the Fund was formally reviewed by way of        1n
                          asset/liability study based on the results of the 1995 Actuarial Valuation.

                          The study took account of the following: -

                             •   The liability profile of the Fund;

                             •   The solvency of the Fund (i.e. ratio of assets to liabilities);

                             •   The risk tolerance of the Committee.
                                                               Page 3 of 25




     Confidential                                                                                                  NORF0000941



                                                                                                                            EXHIBIT B
                                                                                                                              Page 51
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 25 of 55 Page ID
                                 #:37556




                                             Norfolk Pension Fund - Statement of Investment Principles

                      In light of the maturing (and likely future maturing) of the Fund the Committee
                      decided in principle to establish a core exposure to property/index-linked.

                      This strategy remains appropriate foHowing the results of the 2001 Actuarial ·
                      Valuation .

                    7. Risk

                      The adoption of an asset allocation benchmark (as described above) and the
                      expliclt monitoring of performance relative to a performance target, constrai ns the
                      Investment Managers from deviating signlfl cantly from the intended approach,
                      while permitting flexibility to manage the Fund in such a way as to enhance
                      returns.

                       The appointment of more than one Investment Manager Introduces a meaningful
                       level of diversification of manager risk. Each Manager is expected to maintain1 a
                       diversified portfolio of investments.

                    8. Expected return on Investments
                       The strategic benchmark is expected to produce a return over the long term in
                       excess of the investment return assumed in the Actuarial Valuation. The Fund's
                       assets are managed on an active basis and are expected to outperform their
                       respective benchmarks over the long term.        In this way, the Investment
                       performance achieved by the Fund is expected to exceed the rate of return
                       assumed by the Actuary in funding the Fund on an ongoing basis.

                    8. Realisation of investments
                       The majority of stocks held by the Fund's Investment Managers are quoted on
                       major stock markets and may be realised quickly if required.              Property
                       investments, which are relatively illiquid, currently make up a small proportion q>f
                       the Fund's assets.

                    9. Additional Voluntary Contributions {AVCs)

                       Members have the opportunity to invest in AVG funds as outlined in Appendix 3.




                                                          Page 4 or 25




     Confidential                                                                                             NORF0000942



                                                                                                                       EXHIBIT B
                                                                                                                         Page 52
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 26 of 55 Page ID
                                 #:37557




                                              Norfolk Pension Fund - Statement of Investment Pri~ciples


                    4. Other Issues
                      1. Corporate Governance
                         The Committee believe that the adoption of good practice in Corpor~te
                         Governance will improve the management of companies and thereby embrace
                         long term shareholder yalue. The Committee expect the Investment Managers to
                         make regular contact at senior executive level with the companies in which the
                         Fund's assets are invested, both as an Important element of the Investment
                         process and to ensure good Corporate Governance. The Committee h~ve
                         developed their own policy on Corporate Governance. Details of the currrnt
                         policy are set out in Appendix 4.

                         The Committee expect the Investment Managers to vote the Fund's shares ln line
                         with the policy set out in Appehdlx 4 in respect of all resolutions at annual and
                         extraordinary general meetings of companies. Where there are votes on issues
                         not covered by the Fund's policy the Committee expect the Investment Managers
                         to vote in line with house Corporate Governance guldellnes. Voting actions ~re
                         reported to the Committee on a regular basis.

                      2. Socially Responsible Investment

                         The Committee recognise that social, environmental and ethical considerations
                         are among the factors that can affect the financial return on Investments. The  I
                         Committee are currently developing a process of responsible engagement with
                         companies in which the Fund invests wlth the objective of seeking to enhance
                         shareholder value over the long term. The area of engagement will be busines~
                         approaches to safeguarding and improving the environment. With effect from 11
                         March 2000, the Committee have appointed Societe Generale Asset
                         Management to manage a UK Equity mandate representing approximately 19%
                         of the total Fund. As part of this appointment SGAM have been asked to develop
                         a responsible engagement approach for the Portfolio and produce a strategy for
                         prioritising engagement with companies held In the Portfolio (Responsible
                         Engagement). Appendix 5 sets out In detail the approach to responsible
                         engagement that has been agreed between the Committee and SGAM.

                       3. Compliance with the Myners Principles

                          The Myners report on Institutional Investment in the UK was submitted to the
                          Chancellor of the Exchequer on 6 March 2001. This included ten principles of
                          good investment practice.

                          The local Government Pension Scheme (Management and Investment of Funds}
                          (Amendment) Regulations 2002 require administering authorities to publish the      b
                          extent to which they comply with the 'ten investment principles'. Accordingly a
                          summary of the level of Compliance of the Norfolk Fund is attached in Append ix .




                                                           Page 5 of 25




     Confidential                                                                                                NORF0000943



                                                                                                                          EXHIBIT B
                                                                                                                            Page 53
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 27 of 55 Page ID
                                 #:37558




                                                 Norfolk Pension Fund - Statement of Investment Principles


                   APPENDIX 1
                   A. Main Actuarial Assumptions as at 31 March 2001

                                                                     % per               Relative to RPI
                                                                     annum              ¾per annum
                                                       RPI Inflation 2.8
                              ~reases in pay (exci. increments) 4.8                      2
                                 Investment returns: -   * equities 6.75                3.95
                                                             bonds 5.75                 2.95
                                                                     • net of investment expenses

                   The Actuarial Valuation as at 31 March 200 1 was carried out using a smoothed market
                   related method. The financial assumptions used in the Valuation were derived by
                   considering various average yields in the 12 months leading up to the valuation date . The
                   calculated value of the assets of the Fund was based on the average market value In the 12
                   months to the valuation date.

                   Average yields and market values in the 12 months preceding the valuation date were used
                   in order to build in an element of smoothing and stabillty for the future.

                   It should be noted that the absolute returns as given above are not critical to the results of
                   the Valuatlon - it is the returns relative ta one another which are more significant (in
                   particular, the return achieved in excess of Inflation).

                   The actuarial assumptions also include statistical assumptions; for example, rates of ill
                   health and mortality. All assumptions are reviewed as part of the formal actuarial valuatlon
                   that is carried out every 3 years. In addition, the actuary will also review the funding
                   position annually taking into account the actual experience, including early retirements,
                   since the previous triennial actuarial valuation.

                   B. Liability Mix

                                                     Uabllities         % of Total             % of fund
                                                                         Liabilities              Assets
                                          Employee members                     50.3                    49.0
                                         O_eferred pensioners                   8.9                     8.7
                                                   Pensioners                  40.8                    39.7
                                               Total liabilities                100                    97.5
                                                       Surplus                   2.6                     2.5
                               Total fund (at actuarial value)                102.6                     100
                                                              Based on the actuarial valuation as at 31st March 2001




                                                             Page 6 of 25




    Confidential                                                                                                       NORF0000944



                                                                                                                                EXHIBIT B
                                                                                                                                  Page 54
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 28 of 55 Page ID
                                 #:37559




                                                    Norfolk Pension Fund - Statement of Investment Prin,ciples

                    C. Asset Mix
                                                                                 Fixed            Benchmark
                                                                         Benchmark                 implied by
                                                                                  %(1)        portfolio values
                                                                                                   at 30/06/02
                                                                                                          %   (2)

                                                    UK Equities                   43 .0                   40 .7
                                              Overseas Equities                   29 .0                   27.8
                                 -   ·             Total Equitv                   72.0                    68.5
                                              Index-Linked Gilts                    6.0                    6 .8
                                                      · Property                    8.0                    9 .2 .
                                                    Real assets                           l
                                 -       . -.         UK Bonds                      5.5                    6.3
                                                Overseas Bonds                      3.5L                   3.9
                                               Co!J)0rate Bonds                     4.or .                  4.3
                                                           Cash                     1.0                     1.0
                                                Monetary assets                           !
                       1.   The overall Fund benchmark was fixed as al March 2001 following a review of the Investment
                            strategy.

                       2. The benchmark Implied by the portfolio values at 30/06/02 is a combination of the fixed benchmark for
                          each Fund Manager and lhe value of assets under management at 30/06/02.




                                                                                          - - - - - - - - -·- - - ··
                                                                   Page 7 of25




     Confidential                                                                                                             NORF0000945



                                                                                                                                       EXHIBIT B
                                                                                                                                         Page 55
            ()
            0
            ::I
            :::!!
            a.
            CD
            ~
            ![

                                                                                                                                               Norfolk Pension Fund• Statement of Investment Principles


                    APPENDIX2
                    Appointed Managers
                    Kinds oflnvestmerits held by Each Manager
                                                                                                       Equities                   Bonds                    In dex-Linked   :
                        Approximate
                                                                                                                         Over-                 Over•              Over~ 1
                    Proportion                   Manager            Mandate                            UK                         UK                       UK     seas         Property   Cash
                                                                                                                         seas                  seas
                    "k                                       .                                                                                                                                   ..
                        49                       Deutsche
                                                                 - _Mul ti Asset Inc. P [Qe!lrly       #             ' fl:       --,-   ·,·-·              II     #            #          #
                                                 Societe
                        18                                          Specialist UK Equity Brief     #                                                   I                                  #
                                            ..   G€ln6rale                                                          i                                  I
                        16                       Ficlellly          Global E~!YJ~rief         #                          #                                                                #
                                                                    Specialist Gldlal Bond                           I
                        9                        Henderson                                                                        #            #           #      #                       #
                                      ...                           Brief
                    -                       -- Nor~ch               Specialist PropertyAndex-
                                                                                                           ~--~--·- ·•·· '             -- - ·                                                 - .·-
                    a                                                                                                             #            #           #      #            #          #
                                                 Union              Linked Brief
                                                 lntemally          Venture     Cepftal   and #
                                                                                                                                  #                                                       #
                                                 Managed            District Council Bond          I                                       l
                                                                                                                                                                                                                                           #:37560




                                                                                                                             Page a of25


            z
            0
            ;:o
            '"Tl
            0
            0
            0
            0
            (0
            .i:,.
            m
                                                                                                                                                                                                          Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 29 of 55 Page ID




  Page 56
EXHIBIT B
            ()
            0
            ::I
            :::!!
            a.
            Cl)

            ~
            §:


                                                                                                                             Norfolk Pension Fund - Statement of Investment Principles

                    Benchmark Information
                    The table below provides details of the fixed benchmark for· each Manager (centre column) and the minimum and maximum tactical asset dass range for each asset
                    class.
                                                                                             ----                                                       Morley
                                                                   Deutsche          Socl~te Generate          Fidelity          Henderson
                                                                                                                                                   Property & Index-
                                                                  Multi Asset           UK Equity          Global Equity        Global Bonds
                                                                                                                                                                                              Linked
                                % of Fund                    Min   49     Max          Min       18.4    ·. Ma~-       Min     15.8    Max         Min        9.2       Max       Min          7.6      Max
                                UK Equities                   35   47      58          95        100      100          2.5      10     17.5                                          I
                                                                                                  ----                                                       ,-.-- -         --    -1-- ·              - --   -
                                Overseas E uities             20   31      40                                      I   N/~      90      Nia
                               1-- - - - - - -
                                US Equities                   5    8.7     12                                          17      24.5     32
                                Eurooean Eouities             5    8.7     12     '                                    17      24.5     32     I
                                                                                                                                                         .   -·
                                Jaoanese Eguilies            -3                                                                 17      24.5
                                                                   ·s    . ··-8····r
                                                                                  .                                    9.5                                          :                     !
                                                                                                                                                                                          I
                                Pacific Equities              3    6       8     i           t                         9.5      17    , 24.5
                                Emerging Equities             0    1.6     4                 I                         0        5      12.5
                                UK Fixed                            4      7
                                                                                       -                                                           2S                              ·· -   ---
                                                         ! 0                                                                                                  40 l 55
                                Corporate Bonds               0    3.5     7                 i                                                      0         15   30             0            10        2D
                                Overssas Fixed                0    3.5     7                                                                        5         20   35
                                                         I
                                UK Index Linked               0    3.5     7                                                                       10         25   40             10           25        40
                               Property                       2    6       8                                                                                                      50           65        80
                                                                                                                                                                                                                                                   #:37561




                               Cash                      I    0    1.5     5           0          0         5          0        2        5         -0 -~       0        20         0            0        10

                    The above ranges apply at the time of investment




                                                                                                       Page 9 of25


            z
            0
            ::a
            'Tl
            0
            0
            0
            0
            <O
            .i,.
            --.J
                                                                                                                                                                                                                  Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 30 of 55 Page ID




  Page 57
EXHIBIT B
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 31 of 55 Page ID
                                 #:37562




                                               Norfolk Pension Fund - Statement of Investment Principles


                                               Performance Objectives

                                        Deutsche Benchmark Return + 1.0% p.a.

                                Societe Generale Benchmark Return + 1.25%p.a.

                                          Fidelity Benchmark Return + 1.5% pa

                                      Henderson Benchmark Return         4   0.75%p.a.

                                          Morley Benchmark Return+ 0.75% pa
                   Performance for Deutsch e and Fidelity Is measured over 3-year periods (a
                   performance-related fee operates for these managers). For Henderson, Norwich
                   Union and Soclete Generale a flat fee applies, and performance is measured over
                   rolling 3 year periods



                                                 Benchmark Indices

                                  UK Equities FTSE All Share

                                  US Equities FT/ S&P USA

                           European Equities FT/ S&P Europe ex UK

                           Japanese Equities FT I S&P Japan

                               Pacific Equities FT / S&P Pacific Basin ex Japan



                            Emerging Markets IFC lnvestible

                                    UK Fixed FTSE-A Afl stocks ex 0.5 years Index

                              Overseas Fixed    J P Morgan World ex UK (£ Stg) Index                 I.
                             UK Index Linked    FTSE-A Over 5 years Index-Linked Index

                                     Property CAPS Pooled Fund Median

                                        Cash Locat Authority 7 day rate




                                                         Page 10 of 25




    Confidential                                                                                           NORF0000948



                                                                                                                    EXHIBIT B
                                                                                                                      Page 58
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 32 of 55 Page ID
                                 #:37563




                                                       Norlolk Pension Fund• Statement of Investment P,Jclples

                      . R es t.
                    Mam       nct'ions A,PPIVlnQ
                                           I.    t0 Manaqers
                     Deutsche
                     Multi-Asset
                                       Societe Generale
                                       UK Equity
                                                              Fidelity
                                                              Global Equity
                                                                                    : Henderson
                                                                                    '. Global Bonds
                                                                                                           I Norwich Union~~·
                                                                                                             Property & lnde •
                                                                                                           i Unked          ·
                     Limits            limits                  Limits                    Maximum Limits        Limits
                                                               IOirect Holdinas)
                    Single             Single Investment:      Single Investment:
                                                                                           --
                                                                                         Single            Single Property:I 15%
                     Investment:       maximum 5% of           maximum                   Investment: 10% of
                     maximum 5%        Company's Share         5% of Company's           of Total Fund:  \ Fund portfolio
                     of Company's      Capital or 3% above     Share Capital or
                                                                                                           !
                     Share Capital     index weight            2.5% active money
                     or3% above                                                                            I
                     index weight
                     Non-Listed        Non:usted               Non-Listed
                                                                                    -    Non-Listed            Non-Listed Securities;
                     Securities:       Securities: None        Securities: None          Securities: rJa       n/a
                     None
                     Derivatives:      DenvaUves;              Derivatives:-            I Derivatives:-   Derivatives:-
                     Limited to 10%    Not permitted           Not permitted       , Limited to 10%       Not permitted
                     of portfolio                                                    of portfolio

                                      'r
                                                                                        i
                                                                                     Bond options not
                                                                                     permitted
                    >--
                      Cross-Hedging :
                                                - -                                i Cross-Hedging
                      permitted up to I                                            i permitted up to    I
                      7.5% of the                                                    10% of the
                      portfolio                                                      P-Ortfolio                   ...
                    !                                                                Credit Limit on
                                                                                     Corporate
                                       i
                                                                                     Bonds:-
                                                                                     Min Simile A
                                       I                                             Max individual -
                    I                 I                                              holdinQ: 2.5%
                     (•) The above summarises the main restrictions applying . Other restrictions also apply - details are given m
                     the Managers' agreoments .




                                                                    Page 11 of25




     Confidential                                                                                                                       NORF0000949



                                                                                                                                                 EXHIBIT B
                                                                                                                                                   Page 59
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 33 of 55 Page ID
                                 #:37564




                                                 Norfolk Pension Fund - Statement of Investment Principles


                    APPENDIXJ
                    Additio na l Voluntary Contribution Arrangements
                    Two AVC providers have been appointed: Prudential, and Clerical Medical. In addition,
                    some members retain existing policies with the.previous provider, Equita ble Life.

                    Members can select either provider at their discretion. Each provider offers a
                    comprehensive range of funds, Details are available on request.                      t
                    At retirement, the accumulated value of a member's AVC is used to purchase an annu1 yon
                    the open market or, where appropriate, buy additional scheme service.




                    -- ---- --- - - - - -- - - -Page
                                                 -- 12-  -- - - - - -- - -- - --:---
                                                      of 25




     Confidential                                                                                             NORF0000950



                                                                                                                       EXHIBIT B
                                                                                                                         Page 60
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 34 of 55 Page ID
                                 #:37565




                                                      Norfolk Pension Fund • Statement of Investment Prlnclples


                   APPENDIX 4

                   Statement of Corporate Governance Policy
                     Directors' Contracts
                     1.          Combination of Chairman and Chief Executive posts     Vote Against
                     2.          No requirement for subsequent re-election             Vote Against
                     3.          Rol!ing contracts up to 1 year                        Vote For
                     4.          Rolling contracts longer than one year                Vote Against
                     5.          Fixed contracts up to 2 years                         Vote For
                     6.          Fixed contracts over 2 years                          Vote Against

                     Share Options or Incentive Schemes
                                                                                       Vote Against
                                 Where full disclosure of all emoluments received by
                     7                                                                 reappointment of all
                         ·       Directors Is not made
                                                                                       Directors
                                                                                       Vote against
                                                                                       reappointment of
                                 Where full and clear disclosure of the basis of
                     8.                                                                Chairman of
                                 performance related payments is not made
                                                                                       Remuneration
                                                                                       Committee as a Dlrecttlr
                         Share Options or Incentive schemes with no
                     9                                                                 Vote against
                         performance targets
                         ·
                     10. Share Options with unclear or unambitious targets             Vote against

                     Internal Committees
                                                                                       Vote Against all
                          Where the Remuneration Committee is not
                                                                                       Executive Directors on
                     11 . composed solely of independent Non Executive
                                                                                       Remuneration
                                 Directors
                                                                                    Committee
                                                                                    Vote Against acceptance
                     12.         Where there is no Audit Committee
                                                                                    of Accounts
                                 Where the Audit Committee does not have a majority Vote Against acceptan~e
                     13
                             ·   of Non Executive Directors                         of Accounts           \

                     Other Issues                                                                               I
                          Issue of shares not consistent with pre-emption
                     14                                                                Vote Against
                        · guidelines
                          Material inadequacies in the Annual Report and               Vote Against acceptance
                     15
                        · accounts                                                     of Accounts
                     16. Resolution to make party political donations                  Vote Against

                   Remuneration
                   The Commirtee recognise that remuneration has become an emotive subject which,
                   because of excess media attention, can cloud the real Issues. Nevertheless It feels that
                   there should be an approved remuneration policy in place which :-
                       a. regards performance related bonuses as an investment by the company to improve
                          its performance. Therefore the Remuneration Committee should satisfy itself that, as
                          with any other Investment, the returns justify the expenditure.


                                                                  Page 13 of 25




    Confidential                                                                                                    NORF0000951



                                                                                                                             EXHIBIT B
                                                                                                                               Page 61
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 35 of 55 Page ID
                                 #:37566




                                                 Norfolk Pension Fund - Statement of Investment Prlnciples

                      b . should not be based upon performance reward criteria which dlsbenefit the long term
                          interests of the company.
                      c. rewards recipients for exceptional and not for average performance.
                      ct. awards bonuses in the form of shares {held in trust) thereby subjecting Directors to
                          the same risks and interests as shareholders.
                      e. requires any contractual compensation for loss of office to be paid annually an~ be
                          dependent upon the individual not acquiring another post.

                   Investment Managers to the Fund will be expected to monitor companies' compliance f.vith
                   these guidelines and, in the event of any material variation, will vote against the re-
                   appointment of Remuneration Committee members.                                            l
                                                                                                             I

                   The Committee also recognise that there are certain areas of Corporate Governance here
                   it is more difficult to be prescriptive. In these circumstances it has asked the lnvestme~t
                   Managers to the Fund to judge each issue on a case by case basis and vote the sharJs in
                   the bes t long t erm interests of the Fun d. Issues which fa ll Into this area are :-
                        1.. The Board shall consist of at least 3 Non Executive Directors.
                        2. Insufficient biographica l information on any Director.
                        3. Appointment of Directors aged over 70.
                        4. Bundled resolutions at AGM.
                        5. Resolutions not supported by the Board.

                   ENVIRONMENTAL AND ETHICAL POLICIES
                   The Committee have considered the Importance of environmental .and ethical
                   considerations for the Funds investments. They fully endorse statements from the NAPF
                   that environmental investment risk: -
                          • is not a matter of corporate governance as such but is more akin to other
                              investment or management risks consequent upon business activity.

                          •   has implications for stakeholders and its effective management is l!kely to re~ult
                              in a more efficient and competitive business.

                          •   Should be addressed by a company's directors in a similar manner to other ~usiness
                              risks facing the company, in order to protect the interests of shareholders.

                          •   expect companies to have due regard for the environment and to fully comply
                              with legal requirements and regulations which w!II ensure companies do not
                              attract bad publicity.
                                                                                                                 I



                          •   expect all listed UK com pan ies to report on environmental policy in their annilial
                              report to shareholders. The Investment Managers to the Fund are required       td
                              monitor compliance with this expectation and abstain from supporting the
                              adoption of reports and accounts of those companies that fail to comply.

                          •   Requ ire the Investment Managers to the Fund to take account of the manner In
                              which the business is conducted by the companies in which the Fund invests.

                   This appraisal of business management will eventually be integral to the investment
                   processes of all the Investment Managers to the Fund and will be taken into account in
                   investment decisions subject, however, to the overriding requirement that each Investment
                   Manager shall seek to achieve the investment objective for its mandate.
                                                             Page 14 of25




    Confidential                                                                                                     NORF0000952



                                                                                                                              EXHIBIT B
                                                                                                                                Page 62
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 36 of 55 Page ID
                                 #:37567




                                               Norfolk Pension Fund - Statement of Investment Prlnt:lples

                   Appendix 5

                   Socially Responsible Investment
                   Societe Generate Asset Management: Responsible Engagement Policy
                     1. Background
                        It is in1ended that the Investment Manager will develop a process of
                        responsible engagement with UK companies in which the Portfolio holds
                        stock. The area of engagement will be business approaches to safeguard ing
                        and Improving the environment. In the long term the County Council 's LA21
                        Policy document will set out the areas for detailed engagement, but lhls wil l
                        not be formally adopted until November 2000. In the meantime the Investment
                        Manager will assess the propensity and willingness of companies to:

                            a. examine the environmental impact of their business

                            b. develop, where appropriate, environmental management systems

                            c. seek appropriate certification of those systems, for example, through
                               ISO14001 or through the Eco-Management and Audit Scheme (EMAS)
                            d. publish annual reports on the environmental impact and performance of
                               the company (at least in hlgh environmental impact sectors)

                            e. undertake environmental initiatives where they are consistent with
                               shareholder interests (for example , energy efficiency projects etc)

                        From such assessment the Investment Manager will develop a responsible
                        engagement approach for the Portfolio and produce a strategy for prioritising
                        engagement with companies held in the Portfolfo (Responsible Engagement).

                      2. Development
                         The Committee recognise that their policy and approach to Responsible
                         Engagement Is one of evolution and that the policy will continue to develop
                         over time. They also recognise that application of the policy may tend to vary
                         from sector to sector depending on the likely environmental impact of that
                         sector. Having established an outline policy for the Portfolio, the Investment
                         Manager wil l have a co-ordinating responsibility In relation to the other
                         Investment Managers of the Fund in establishing a template approach to
                         Responsible Engagement to be adopted by such other Investment Managers.

                      3. Process
                         The Investment Manager will carry on a dialogue with companies for the
                         promotion of the principle that it is in the long term interests of companies
                         (and their shareholders) to seek continuous improvement in environmental
                         management and dlsclosure .

                         lt is not expected that all companies of which the Fund is a shareholder at any
                         time will be engaged and the Committee acknowledge that it Is better to be
                         able to identify some success wlth the few rather than be unsuccessful with
                         the many. When the Responsible Engagement policy becomes developed
                         and is adopted by all the other Investment Managers to the Fund, all
                                                           Page 15 of25




    Confidential                                                                                            NORF0000953



                                                                                                                     EXHIBIT B
                                                                                                                       Page 63
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 37 of 55 Page ID
                                 #:37568




                                             Norfolk Pension Fund - Statement of Investment Princ iples

                       managers will need to exchange information where there are common
                       holdings.

                    4. Reporting

                       The Committee request that agenda time at the Investment Comm ittee should
                       be made available for reportlng both on Responsible Engagement and voting .
                       While each Manager might choose to report individually in documentation
                       prepared for the Investment Committee, the Investment Mahager will be
                       expected from 2001 to produce an interim report in June and an annuar report
                       in December of each year outlining its activities and achievements in relation
                       to Responsible Engagement.




                                                         Page 16 of 25




     Confidential                                                                                         NORF0000954



                                                                                                                   EXHIBIT B
                                                                                                                     Page 64
            ()
            0
            ::i
            ~
            a_
            CD
            ::::!.
            ~


                                                                                               Norfolk Pension Fund - Statement of Investment Principles


                     Appendix 6

                        Level of Compliance with the 10 Principle of Good Investment Practice.

                              Principle      Description of Principle                          Norfolk's Position
                     1. Effective Decision   Decisions should only be taken by persons or      The Norfolk Fund has an Investment Committee
                     Making                  organisations with 'lhe skills, information and   wi'lh members acting as 'quasi' trustees. The
                                             resources necessary to take them effectively      Committee is advised by the Director of Finance
                                                                                               and the Actuary, who also provides investment
                                              V\/here Trustees elect to take investment      1 advice, and arranges necessary training.
                                             decisions, they must have sufficient expertise ;
                                             and appropriate training to be able to           The advisers to the Investment Committee keep
                                             evaluate any advice they take.                   under continual review the structure and processes
                                                                                              followed by the Committee_ If changes are
                                             Investment Committee favoured                    required, these will be brought to the Committee.
                                                                                                                                                                                            #:37569




                                                                                              No changes are envisaged at present
                                             Trustees should review 1heir structure and
                                             processes to carrv out their role effectively
                     2. Clear Objectives     Trustees should set out an overall objective     The Fund, in accordance with Regufatory
                                             for the Fund                                     requirements. has an objective of keeping the
                                                                                              employer's contribution rate as level as is possible
                                             It should take account of the Fund Liabilities   v..ttile maintaining its solvency.
                                             and the contributions paid by employees and
                                             employers                                        The Fund's investment managers have targets
                                                                                              based on ·customised' and 'bespoke' benchmarks,
                                             Objectives should not be expressed In terms v..ttich comply with the Myner's principles.
                                             whic.h have no relationship to the Fund's
                                             liabilities (e.Q_ performance relative to other
                                                                                eagarr-0r2s

            z
            0
            ;:o
            "Tl
            0
            0
            0
            0
            co
            (J1
            (J1
                                                                                                                                                           Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 38 of 55 Page ID




  Page 65
EXHIBIT B
            C)
            0
            :::l
            ::!!
            C.
            ro
            3-
            ~

                                                                                                Norfolk Pension Fund - Statement of Investment Principles

                                           funds or market indices)
                    ·3_ Focus on Asset     Strategic asset allocation decisions should          ' Asset allocation is continually reviewed by the
                     Allocation            receive a level of attention that reflects the         Fund's inves1ment advisers and reflects
                                         , contributions they make towards achieving              the most appropriate policy for the Fund to follow.
                                         · the Fund's objective.

                                          Decisions should reflect the Fund's own
                                          characteristics


                    4. Expert advice      Actuarial and investment services should be           The lnves1ment Committee regularly reviews the
                                          open to separate competition                          actuarial services contract currently held by
                                                                                                Hymans Robertson.
                                          Appropriate levels of fees should be paid for         Investment advice is commissioned as and when
                                          each service                                          required and Hymans Robertson currently provide
                                                                                                that advice.
                                                                                                This is not necessarily in conflict with Myner's
                                                                                                                                                                                             #:37570




                                                                                                recommendations. The streng1h of the advice, is
                                                                                                evidenced by the leading medium and long-term
                                                                                                inves1ment performance. The most recent
                                                                                                evidence of this is the 103% funding at March _
                                                                                                2001. This places the fund in a highest ranking
                                                                                                position.
                    '------ ----- - ----'------ - ----·--                      . . ..                  - ...   ------ -----



                                                                                Pag_e 18 of25


            z
            0
            .,,;a
            0
            0
            0
            0
            co
            01
            m
                                                                                                                                                            Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 39 of 55 Page ID




  Page 66
EXHIBIT B
            ()
            0
            ::,
            :::!l
            a.
            CD
            ~
            ~


                                                                                                   Norfolk Pension Fund - Statement of Investment Principles

                    5.Explicit mandates        Trustees should agree explicit written              Investment managers have contracts or mandates, j
                                               mandates with their managers covering:-             which cover these points.
                                               • 1he objective, benchmark and risk                                                                      I

                                                  parameters                                       Financial instruments are only excluded from 1he     ·
                                               • the managers approach to achieving the            portfolio 'Nhen it is considered prudent to do so.
                                                  objective, and
                                                                                                   Transaction costs have previously been handled
                                               • a time scale of measurement and
                                                                                                   by the Director of Finance and the Advisers. In
                                                  evaluation
                                                                                                   future, information on this will be brought to
                                                                                                   lnves1ment Committees.
                                               Any exclusion of specific financial instruments
                                               should be j.tstified

                                               Trusteas should understand transaction
                                               related costs
                              --~ -- . -
                    6. Activism                The mandate and trust deed should                   The Fund's proactive position on Corporate     -
                                               inco11>orate 'the US Department of Labour           Governance and Socially Responsible lnves1ment
                                                                                                                                                                                                #:37571




                                               Interpretative Bulletin on Activism                 is set out in detail in the SIP.

                                                                                                    Manager mandates do not currently incorporate
                                                                                                    the US principles on activism while the
                                                                                                    Government consults on how 1his principle could
                                                                                                    apply to pension funds. When further information
                                                                                                    h~s been received a report \Nill be taken to the
                                           ,                                                      , Investment Committee.

                                                                                                   The Fund does not engage external voting
                                                                                                   agencies, but takes account of the NAPF's Vo ting
                                                                                                   Issue Service. Managers' voting strategies and
                     _                                                                             their effectiveness, are activel monitored and are
                                                                                  Page 19 of 25
                    l
            z
            0
            ::0
            "Tl
            0
            0
            0
            0
            (0
            0,
            --.J
                                                                                                                                                               Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 40 of 55 Page ID




  Page 67
EXHIBIT B
            ()
            0
            ::::l
            ~
            0..
            (ll
            ~
            ~

                                                                                        Norfolk Pension Fund - Statement of Investment Principles

                                                                                        discussed with 1hem on a Quarterly basis.        !
                    7. Appropriate   Trustees should ensure (in consultation'wi!h       The Fund's bespoke benchmarks and investment
                    Benchmarks       1heir managers) 1hat the index benchmarks          strategies are kept under review by our
                                     set are appropriate.                               professional advisers (currentiy Hymans
                                                                                        Robertson) and discussed periodically with the
                                     Limits on Managers' divergence from index          Investment Committee.
                                     (e.g. tracking errors) should recognise
                                     realistic approximations \Nithin indices.

                                     Bo1h active and passive approaches should
                                     be considered for each asset class.

                                     Targets for active management should be
                                     appropriate and risk controls should provide
                                     leeway for genuine active manaQement
                    8. Performance   Encompasses not only Fund performance,             Managers are constantly measured against 1helr
                    Measurement      but a formal assessment of their own               targets, "'1ich in tum are based on the Fund's
                                                                                                                                                                                     #:37572




                                     procedures and decisions as trustees               bespoke benchmarks. Performance is also
                                                                                        monitored annually against "the peer group.
                                     This performance assessment would also
                                     apply to advice received and decisions             Examining the Investment Committee's decisions
                                     delegated (e.g. to advisers and managers)          and effec1iveness is good management which can
                                                                                        usefully be part of the Annual Review.




                                                                        Page 20 of 25


            z
            0
            ::0
            "Tl
            0
            0
            0
            0
            <D
            01
            a,
                                                                                                                                                    Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 41 of 55 Page ID




  Page 68
EXHIBIT B
            ()
            0
            :::l
            ::!,
            a.
            CD
            ~
            iii'


                                                                                                              Norfolk Pension Fund • Statement of Investment Principles

                                  , .. T,a• sparency        A strengthened Statement of Investment         The Norfolk Fund SIP is already comprehensive.
                                                            Principles (SIP) should set out
                                                            • who is taking decisions and why              Norfolk has recenffy established a Pension Fund
                                                            • 1he Funds investment objectives              Forum comprising representatives of all groups of
                                                            • the planned asset allocation strategy,       employers in lhe Fund. The Forum will be actively
                                                                including projected investment returns and involved with reviews of the SIP in future.
                                                                why the current strategy has been
                                                                adopted
                                                            • details of manager and adviser mandates, .
                                                                basis of fee structure
                                   10. Regular Reportin g   Trustees are required to publish the SIP and   The Pension Fund SIP is part of the Fund's
                                                                                                                                                     - - ---- -'
                                                                                                                                                               I

                                                            the results of the monitoring of advisers and  communications strategy v.tiich is being developed ;
                                                            managers                                       by 1he Pension Fund Forum.                         :



                                                            Key (summary) information should be sent
                                                            annually to members
                                                                                                                                                                                                           #:37573




                                                            Trustees should explain any departure from
                                                            these 10 principles




                                                                                              Page 21 of 25


            z
            0
            ;u
            "'Tl
            0
            0
            0
            0
            CD
            en
            CD

                   ----- - - -- -- -- -- . · --
                                                                                                                                                                          Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 42 of 55 Page ID




  Page 69
EXHIBIT B
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 43 of 55 Page ID
                                 #:37574




                                                  Norfolk Pension Fund - Statement of Investment Principles

                    Glossary of Terms in Investment Management
                    Active Management
                    A style of Investment management which seeks to provide outperformance of a relevant
                    benchmark through either asset allocation, market timing or stock selection (or a I
                    combination of these). Directly contrasted with Indexation or Passive Management.
                    Active Money
                    The sum of the absolute differences between the benchmark weight and the fund weight.
                    Active money Is consequently a measure of the 'risk' implicit in, for example, sector
                    weightings within an equity portfolio. A higher active money corresponds to a more
                    aggressive, higher, risk.                                                             l'

                    Active Risk (also see Risk)
                    The extent to which the performance of a fund can be expected to deviate from the
                    performance of a chosen index or benchmark due to "bets" taken in asset allocation o
                    stock selection.
                    Actuarial Value of Assets
                    The value placed on the assets by the actuary. This may be market value, present value o
                    estimated income and proceeds of sales or redemptions. or some other value.
                    Aggressive Portfolio I Aggressive Manage~ent
                    A portfolio designed to outperform its benchmark by a significant amount: Aggressive
                    management may involve the fund having fewer stocks (a concentrated portfollo) than
                    normal or taking bigger asset allocation "bets".
                    Asset Allocation / Asset Mix
                    The apportionment of a fund's assets be1ween asset classes and/or markets (also see
                    "bet").
                    Asset allocation may be either s rateglc i.e. long-term, or Tactical i.e. short-term, aiminr· to
                    1ake advantage of relative market movements.
                    Asset/ Liability Modelling
                    A statistical tool designed to help establi sh the most appropriate asset mix for a pension
                    fu nd, in the context of its liabilities.
                    Average Fund
                    The "Average" fund usually refers to the median or weighted average figure from funds in
                    the CAPS or WM Universes.
                    Basis points
                    One hundred of 1% i.e. (0.01%) .
                    Benchmark
                    A "notional" fund or model portfolio which is developed to provide a standard against which
                    a manager's performance is measured e.g. for a global equity fund the benchmark against
                    which it will be measured could be made up 70%/30% by UK equities/ overseas equities. A
                    target return Is generally expressed as some margin over the benchmark.
                    "Bet"
                    Where a fund manager adopts a weighting which is different from the "average fund", or
                    from the "index", if appropriate. An asset allocation bet would involve a manager being
                    oveiweight or underweight in a particular asset class compared to the average manager. A
                    "bet" could also be taken on Individual stocks or industrial sectors within a particular market.
                    Bond


                    Brief                                                                               =l
                    A certificate of debt, paying a fixed rate of interest, issued by companies, governments or
                    government agencies.

                    Definition of parameters governing the management of a particular portfolio (generally
                    incorporating clear target and benchmark}. (also see Mandate).

                                                               Page 22 of 25




     Confidential                                                                                                      NORF0000960



                                                                                                                                EXHIBIT B
                                                                                                                                  Page 70
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 44 of 55 Page ID
                                 #:37575




                                                  Norfolk Pension Fund • Statement of Investment Principles

                    "Clean" Fees
                    Fund management fees which are all inclusive, lo which there will be no extra charges
                    added (e .g. for custody, overseas transactions, administration etc) , Note - the exact
                    definition of "clean" will differ from one investment management house to another.
                    Contrasts with ""Dirty" Fees.
                    Consensus Indexation
                    An approach to investment management where the aim is to match or exceed the
                    performance of the average pension fund, at relatively low risk. The fund's asset allocation
                    is based solely on consensus asset allocation of a universe of pension funds (as supplied
                    by CAPS or WM), then the portion of the fund within each asset class is invested In a11
                    index fund designed to track the appropriate index.
                    Contra-Cyclical Manager
                    A Fund manager who goes against the general trend in investment cycles or agalnst the
                    "herd" e.g. buying stocks wh ich are out of favour in the belief that they are at the bottom of
                    a trough from which their prices wil l recover.
                    Core Portfolio
                    A portfolio generally representing the bulk of a fund's assets , The core portfolio will no~mally
                    be invested in a controlled manner, to provide stable, predictable results (possibly as n '
                    indexed fund) _The remainder of the fund 's assets (often called the satellite portfollo) c n
                    then be managed in a more aggressive way, in search of higher returns . This arrange ant
                    is called a core/satell ite approach.
                    Corporate Governance
                    Shareholders' right to vote on issues relating to the governance of publicly quoted
                    companies (usually at the AGM).
                    Cumulative Rate of Return                                                                 .
                    A compou nded rate of return, normally for a period of more than one year; often expre j sed
                    in terms of a "per annum," equivalent return . This is called an annualised return.
                    Custody/Custodian                                                                   _
                    Safe-keeping of securities by a financial institution , The custodian keeps a register of
                    holdings and will collect income and distribute monies according to client instructions.
                    Derivatives I Derivative Instruments
                    Securities which derive their value from other securities e.g. financial futures and options -
                    where no physical security is held.
                    "Dirty" Fees
                    Fund management fees to which nextras" (often not explicit) are added e.g. for custody
                    overseas transactions etc. Contrasts with "cleann fees .
                    Diversification
                    The spreading of a fund 's investmen~ among different asset classes, markets and
                    geographical areas in order to reduce risk - not "putting all your eggs In one basket".
                     Diversification is a basic principle of multi-asset management.
                    Growth Manager
                    A fund manager specialising in stocks which he believes will achieve an above average
                    future growth rate of profits.
                     Hedging
                    A strategy which aims to eliminate the possibility of loss in an investment transaction . Often
                    used in the context of overseas investments to eliminate any potential currency loss (or
                    profit!).
                     Indexation J Index Tracking (also called Passive Management)
                    A style of investment management which aims to construct a portfolio in such a way as to
                     provide the same return as that or a chosen index i.e. stocks are purchased to be as

                                                               Page 23 of25




     Confidential                                                                                                       NORF0000961



                                                                                                                                 EXHIBIT B
                                                                                                                                   Page 71
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 45 of 55 Page ID
                                 #:37576




                                                 Norfolk Pension Fund • Statement of Investment Prlnclples

                    representative as possible of the make-up of the index. Contrasts with active managerent.
                    (also see consensus indexation).
                    Investment Advisor
                    A professionally qualified individual or company whose main livelihood is derived from
                    providing objective, impartial investment advice to companies, pension funds or lndivi9uals,
                    for a stated fee.                                                                      I
                    Investment Philosophy                                                                      ·
                    The set of principles or systems used by Investment Managers to govern the way in which
                    they manage funds. May also refer to the Manager's style - e.g. are they growth or value
                    managers, contra-cyclical managers or equity-orientated managers?                       \
                    Mandate
                    A set of instructions given to the fund manager by the client as to how a fund Is to be
                    managed (e.g. targets for performance against a benchmark may be set or the manager
                    may be prohibi ed from investing in certain stocks or sectors, e.g. "no tobacco
                    investments"). (Also see brief).
                    Matching
                    The policy of selecting investments of a nature, term or currency similar to that of the
                    expected outgoings.
                    Multi-Asset Management
                    A method of fund management where investments are diversified across a range of asiet
                    classes e.g. equities, bonds, property and cash. A fund using this style of managemenlis
                    called a balanced fund. Contrasts with specialist management.
                    Objectives                                          .
                    Objectives for a pension fund may be expressed in several ways - in terms of performance
                    against the "average", against a specified benchmark or as a target real rate of return. For
                    example, a reasonable objective for a UK equity fund might be to outperform the
                    WM/median return for UK equities by 1% per annum over rolling 3-year periods.
                    Open-Ended Funds (e.g. a Unit Trust)                                                       ~
                    A fund (generally unitised) where additional units can be created or existing units can b
                    cancelled at the request of new investors or of existing Investors respectively. {Contras s
                    with a Closed-Ended Fund, e.g. an investment trust).
                    Outperformance/underperformance
                    The difference in returns gained by a particular fund against the "average" fund or an in~ex
                    over a specified time period i.e . a target for a fund may be outperformance of a benchmark
                    over a 3-year period.
                    Performance
                    A measure, usually expressed in percentage terms, of how well a fund has done over ~I
                    particular time period - either in absolute terms or as measured against the "average" lljlnd
                    of a particular benchmark.
                    Pooled Fund (also called a Co-mingled Fund)
                    A fund managed by a fund manager in which investors hold units. Stocks, bonds, properties
                    etc. are not held directly by each client, but as part of a "pool". Contrasts with a segreg~ed
                    fund .                                                                                      \
                    Risk       ·
                    Generally taken to mean the variability of returns. Investments with greater risk must usually
                    promise higher returns than more "stable" investments before Investors will buy them.
                    Risk/Reward Profile or Risk/Reward Trade-Off
                    The balance maintained (or tolerated) between the expected return on an investment or1
                    portfolio and the risk which has to be taken in order to achieve that return. Generally, the
                    higher the potential return the higher the associated risk.

                                                              Page 24 of 25




     Confidential                                                                                                  NORF0000962



                                                                                                                            EXHIBIT B
                                                                                                                              Page 72
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 46 of 55 Page ID
                                 #:37577




                                                Norfolk Pension Fund - Statement of Investment Principles

                   Sate II ite Portfolio
                   Part of a fund (generally a relatively small proportion of the total value) often managed in an
                   aggressive way to gain high returns, while the larger proportion of the fund's assets is In a
                   mora conservatively managed core portfollo. This arrangement is called a core/satellite
                   approach and it can apply to the whole fund or to a single asset class (e.g. UK equities)
                   within the fund.
                   Segregated Fund
                   Where the investments of a particular pension fund are managed Independently of other
                   funds under the fund manager's control. Asset allocation can then be tailored to the fund's
                   specific requirements. Contrasts with a pooled fund.
                   Smoothed Market Value
                   The market value of the investments changes constantly. In order to build in an element of
                   stability, market values may be averaged over a period of time . Smoothing out the peaks
                   and troughs of market values is commonly used as part of the actuarial valuation where
                   long-term factors are more important than short-term fluctuations.
                   Socially Responsible Investment (SRI)
                   Investment where soclal, environmental or ethical considerations are taken lnto account in
                   the selection, retention and realisation of investment, and the responsible use of rights i
                   (such as voting rights) attaching to investments.
                   Volatil ityNariability
                   Variability about an "average" over time. Usually referred to in terms of volatility of fund
                   returns relative to the "average" returns or to a particular benchmark, as measured by the
                   standard deviation of returns.
                   Statement of Investment Principles
                   Requirement, arising from the Pensions Act 1995, that all occupational pension plan
                   trus ees must prepare and maintain a written Statement of Investment Principles outlining
                   policy on various investment matters (e.g. risk, balance between real and monetary assets,
                   rea lisability of assets etc).
                   Value Manager
                   An investment manager specialising in stocks which he perceives to have some measure of
                   value as yet "undiscovered" or "unrecognised" by other investment managers.


                   Norfolk Pension Fund Manager Glen Cossey
                   Telephone Number 01603 222159 Email: glen.cossey.dfi@norfolk.gov.uk




                                                             Page 25 of25




    Confidential                                                                                                     NORF0000963



                                                                                                                              EXHIBIT B
                                                                                                                                Page 73
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 47 of 55 Page ID
                                 #:37578




                                   ANNEX D

                                 FEE SCHEDULE




                   V6                 21



    Confidential                                                 NORF0000964



                                                                          EXHIBIT B
                                                                            Page 74
            ()
                    Capital International Ltd.
            0
            ::::,   Norfolk Pensio11 Fund (administered "'.Y Norfolk County Council)
            :::t,
            C.
            Cl)
                    ■ Limited Global/Regional Equity Fee {Incremental Annual Fee Rate as a Percentage of Market Value)
            ~
            ii>"
                         On the first GBP 17.5 million                                                                                                                      0.725    of 1%
                         GBP 17.5 million to GBP 35 million                                                                                                                 0.575    of 1%
                         GBP 35 million to GBP 175 million                                                                                                                  0.450    of 1%
                         Over GBP 175 million                                                                                                                               0.400    of 1%
                         Minimum fee (based on a minimum account size of GBP 50 million): GBP 295,000 p.a.

                    Fees will be billed quarterly in arrears based u;:,on tt>e valuation of the Portfolio at the p,-eced1n9 qi:arter-end and prorated en a quartet1y tast,; for any period during which the. Agreement Is only in effect for only a portior. of the
                    quarter. The Clienr shall settle the Mana~er's invoice within 30 days ol Its ds,1e, together with Value Added Tax or ott,cr duties or taxes (if any) wn:ch may bE, chargeable. For purposes of calculati ng the fees , the quarter-end
                    value shall be adj usted on a prorated basis for significant contributions and withdrawals made curing the quarter. To the extent that any pon,on of the Portfolio may be Invested in any iuncs lo which a lee for investment
                    management S8/Vices Is charged internally by the Manager or any Affifla :e. such assets shall be excluded for purposes of the above sc..'iedu"e c! faes for investment managemen1 services.

                    fee Aggre9atlon Policies                                                                                                                                Fee Discounts and Elimination of Fee Breakpoints

                    Fee aggregation will apply to ail accounis managed by Capital Group oompanies, except for emerging market equi1y                                        The following fee discount will be applied based upon the lotal aggregated fees:
                    Investments and investments i n lunds with ln:emally chorge<i fees, C'Ellgl ble Accounts"). In order to ac hieve the benefit of
                    lee aggregation. the combined actual fe"5 m~st exceed the c:omb:ned total o! the minimum fee applicable 10 each of :he                                       cnents t>etween GBP 875,000 to GBP 2.8 mill ion                      5% discount
                    chent's Eligible Accou nts                                                                                                                                   c roents between GBP 2.8 m illion to GBP 5.6 m>llion              7.5% discount
                                                                                                                                                                                 Clients b<!tween GBP 5.6 million to GBP 8.4 million                10% discount
                    For additional Eligible Accounts with the same investment objectives and guidelines, all a!>Sets for these Eligible                                          Cllents over GBP 8.4 million                                     12.5% discount
                    Accounts wil! be aggregated for fee calCJlaUon pu,poses.
                                                                                                                                                                            For lhls purpose, aggregated fees will indude all fees from separate accou!lls, commingled rLlr.ds
                    For additional Eligible At:t:ounl.$ with dlff&rent investment objectives and guidelin8'i:                                                               and funds witn intemally c11arged fees managed by Capi1al Group companie,;, except lor
                                                                                                                                                                            investments in Ameoican Funds' mutual funds. The resulUng ,..., discount percentage wofl be apP:oed
                        Each addinonat account within the samecounuy win b,. charg ed on the first GBP 10.5 m111Ion at the initial                                          to each account's rees (ei<duding fee related to Investments on funds w,th lntemally charged teas).
                        break Point rate for the appropnale mandate. Any Incremental assets over GBP 1 o.s million will be aggregated and
                        charged al the lncren,ental rate for 1he apptop:,;:,te mandate.                                                                                     Fe r d ients whose total aggregated rees (before discounts) exceed GBP 2.1 milUon, lee breakpoi nts
                                                                                                                                                                            will be eliminated and each account will be charged at the lowest marginal fee rate applicable to
                        Assets invested In ooonmingled fu nds will be aggregated and charged at the incremental rate for the appropriate                                    th e ac:counrs lee selleduic .
                                                                                                                                                                                                                                                                                                                           #:37579




                        mandate.
                                                                                                                                                                            To dc!E:rrnine the ap;,Hcable fee discount fevE!I al\d breakpoint elimination threshold, the total
                        The first addl~onal account within a new country will be charged on the first GBr 17.S million at the inllial                                       aggregated fees for the quarter will be annualized. For this purpose, all local currency fees will be
                        breal<polnt rate for the appropriate mandate. Any incremental assets over GBP 17.5 million will be                                                  conve:ted to a designated base currency.
                        aggregated and charged al the incremental rate for the ep;,ropriate mandate.
                                                                                                                                                                            Fees related to Inv~rmcnts in ~~nds wi1ll 1n!emally charged tees will be estimated by mulbplyfng
                        The adcfrtion al non-U.SJg:ob.1I and regional equity breakpoin t al GBP 175 mimon will be applied for d iAnts                                       the quarter end value ot the ,nvestmenl (aJj usled on a pror.ited basis for any contribu:/oll$ er
                        with aggregate non-U .S.lglobal, regional. and single cocntry (excluding U.S.) equity, and 'f1Xed-lncoma                                            withe!ra.,.als dunng Iha qllnrtar) by the fund's eH"acliva fee. For t1is purpose, U1e effective fee wJ I be
                        (emerging marl<e!S) asse!S which exceed GBP 175 mllrron.                                                                                            based on the value ol 111~ fund's quarter end assets and the :.ma's wm,n: fee schedule.

                    For fee aggregation puri)Oses , acoounts will be aggregated in the following order: balanced . equity- developed markets,                               Applicao·e discount levels end t he efimlnalion ct fee brea~points wi!I be effectiVe ~inning with the
                    convertible, fixed-income - high yield, fixed-Income - emerging mar1<ets, and flxed income - developed mar1<ets.                                        rrst quaner a cs,scount thrashOld ;s exceeded and v.11I remain In effect unless !he total fees fall
                                                                                                                                                                            bel~w the discount tl\r.-shOld due to a significant withdrawal cf assets. A decline fr. :he market
                    Unless olhBIWise req,,ested, the benefit from ree aggregation for dients with multiple accounts will be calculated by                                   alone wlll not cause tne reinslalf!ment or a lower d:scount laval or lee bre&kpoints.
                    oomparlng lotal aggregated reo...s lo 1otal ur.aggregaled IBM for all Eligicle Accounts. The resu!Ung percentage discount
                    will be applied to ead1 .!:llgible Acct,.,ml" s urraggregated '.&es

                     tt ail accounts ate llOI denominated in the sarr:e currency, the local currency asset, of ear.h a=t:nl and the related
                    '.ees calculated on an unaggregated basis will be converted !o" desi gnated base currency using the applicable
                    foreign exc:nange rate. TI1e total of such lees will be comparnd to total "9!i"'llilled lees. The resultir-,g Fe<eentage
                    discount will then be aopiied to each ac::ount·s unaggregated ree as delennined in tha·apphcable c,.;:rency_




             z
            0
            ;o
             ,,
             0
             0
             0
             0
             co
             C1>
             (J1
                                                                                                                                                                                                                                                                                          Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 48 of 55 Page ID




  Page 75
EXHIBIT B
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 49 of 55 Page ID
                                 #:37580




                                    ANNEXE

                            LIST OF AUTHORISED PERSONS




                    V6                  12



     Confidential                                                 NORF0000966



                                                                          EXHIBIT B
                                                                            Page 76
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 50 of 55 Page ID
                                 #:37581




       Norfolk Pension Fund
               Norfolk Pension Fund

               Authorised Signatories



                                                             RD Summers .. / ]
                                                       Director Of Finance
                                                                                              G~
                                                                                              1


                                                                                              ·-·-1

                                         Head of Financial Man::::~ ·              .~b~ ··
                    Head of Client Financial Services and Pensi:O       ~ua~   ·········' . ~



                          Pension Fund and Treasury Finance Manager
                                                                   G Cossey .. .   ~/
                                                                                                  \a~:1:-:7-      /




               Any two of the above four signatories to sign.

               7 September 2004




                     ·  F d C          H II M .         L S:\PemionJ~am\lnv.es.tetu::.rJt\ Authori,ed Signato ri e.s. doc
       No rfo lk Pens1on un · aunty a • artineau ane • Norw1cn • NH ·1 Luvv                                           ·
       Norfolk County Council is the administering authority of the Norfolk Pension Fund                                    ~
       - - - - - - - - - - -~-----'--- - - - - - - - - - - --~
                                                                                                                        NORF0000967
     Confidential


                                                                                                                                EXHIBIT B
                                                                                                                                  Page 77
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 51 of 55 Page ID
                                 #:37582




                                                                 ANNEXF

                                                  STATEMENTS AND WARNINGS

                    l.      Stabilisation

                    The Manager may on behalf of the Client effect transactions in securities the prices ofwtch
                    may have heen influenced by measures taken to stabilise it. A brief explanatiotj of
                    stabilisation is set out helow. The Client agrees that the Manager is authorised to enter into
                    such transactions on behalf of the Client.

                    What is stabilisation?

                    Stabilisation enables the market price of a security to be maintained artificially during the
                    period when a new issue of securities is sold to the public. Stabilisation may affect noL only
                    the price of the new issue but also the price of other securities relating to ii. The FSA allows
                    stabilisation in order to help counter the fact that, when a new issue comes onto the market for
                    the first time, the price can sometimes drop for a time before buyers are found. Stabilisation
                    is carried out by a stabilisation manager' (normally the fim1 chiefly responsible for brinimg
                    a new issue to market). As long as the stabilisation manager follows a strict set of rules, h is
                    entitled to buy back securities that were previously sold to investors or allotted to instituti ns
                    which have decided not to keep them. The eITect of this may be to keep the price at a higher
                    level than it would otherwise be during the period of stabilisation.

                    The Stabilisation Rules:

                    (1)     limit the period when a stabilisation manager may stabilise a new issue;

                    (2)     fix the price at which he may stabilise (in the case of shares and warrants but not
                            bonds); and

                    (3)     require him to disclose thal he m<1y be stabilising but not that he is actually doing so.

                    The fact that a new issue or a related security is being stabilised should not be taken as aly
                    indication of the level of interest from investors, or of the price at which they arc preparedr;o
                    buy the securities.

                    2.      Non Readily Realisable Investments

                    The Manager may, subject to any restrictions stated in this Investment Management
                    Agreement, invest in non readily realisable investments. There is a restricted market for
                    investments of this nature and it may therefore be difficult to deal in such investments or 'to
                    obtain reliable information about their value or the extent of the risks to which they are
                    ex.posed.

                    3.      Warrants

                    The Manager may effect transactions in warrants for the Po1tfolio. Warrants often involve a
                    high degree of gearing so that a relatively small movement in the price of the security o




                    V6                                              23



     Confidential                                                                                                        NORF0000968



                                                                                                                                  EXHIBIT B
                                                                                                                                    Page 78
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 52 of 55 Page ID
                                 #:37583




                    which the warrant relates may result in a disproportionately large movement, unfavou rable as
                    well as favourable, in the price of the warrant.

                    A warrant is a time-limited right to subscribe for shares, debentures, loan stock or
                    government securities and is exercisable against the original issuer of the under)ying
                    securities. A relatively small movement in the price of the underlying security resulls in a
                    disproportionately large movement, unfavourable or favourable, in the price of the warrant.
                    The prices of warrants    Ctin   therefore be volatile. The right to subscribe which a warrant
                    confers is invariably limited in time with the consequence that if the Manager fails to exerc ise
                    this right within the predetermined time-scale then the investment becomes worthless Lo the
                    Portfolio. The Portfolio may therefore sustain a total loss of the money invested in sucb
                    warrants plus any commission or other transaction cbarges. Some other instruments are also
                    called warrants but are actually options (for example, a right to acquire securities which is
                    exercisable against someone other than the original issuer of the securities, o-ften called a
                    'covered warrant').

                    The Manager may also effect transactions in off-exchllilge w.1rranls on behalf of the Portfol io.
                    Transactions in off-exchange warrants may involve gn;all:r iisk than dealing in exchan ge
                    traded warrants because there is no exchange market through wh ich to liquidate the position,
                    or to assess the value of the warrant or the exposure to risk. Bid and offer prices need not be
                    quoted, and even where they are, they will be established by dealers in these instruments and
                    consequently it may be difficult lo establish what is a fair price.

                    4.      Penny Shares

                    The Manager may effect transactions in penny shares for the Portfolio. There is an extra risk
                    of losing money when shares are bought in some smaller companies including penny shares.
                    There is a big difference between the buying and selling price of these shares. If they have to
                    be sold immediately the Portfolio may get back much less than was originally paid for tl1cm,
                    Their price can change quickly and it may go down as well as up.

                    5.      Additional Risks

                    A movcm011t of exchange rates may affect, unfavourably as well as favourably, any gain or
                                                                                                          1
                    loss on an investment if an investment is denominated in a currency other than the b ase
                    currency of the Portfolio.

                    The value of investments and the income from them can go down as well as up and as a result
                    the Portfolio's value may fall as well as rise, and the Client may not get back the full amo~nt
                    invested,

                    The Portfolio may contain investments for which a market is made by less than three
                    independent market makers.




                    V6                                              24



     Confidential                                                                                                       NORF0000969



                                                                                                                                EXHIBIT B
                                                                                                                                  Page 79
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 53 of 55 Page ID
                                 #:37584




                                    ANNEXG

                                UST OF AFFILIATES




                    v,                 25

                                                                                ;
                                                                                I
     Confidential                                                 NORF0000970


                                                                           EXHIBIT B
                                                                             Page 80
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 54 of 55 Page ID
                                 #:37585




                                                               ANNEXG


                    The Capital Group Companies Inc.

                    TI1e Capital Group International
                    Capital International Limited
                    Capital International SA
                    Capital International KK
                    Capital Intemational Inc
                    Capital Guardian Trust Company
                    Capital Guardian (Canada) Inc
                    Capital International Research Inc.

                    The Capital Group Research Inc
                    Capi tal International Asse t Management
                    Capital Management Services lnc.
                    Capital Research and Management Company

                    American Fund Distributors Inc
                    American Funds Service Company
                    Capital Research Company




                                                                        NORF0000971
     Confidential


                                                                                EXHIBIT B
                                                                                  Page 81
Case 8:15-cv-00865-DOC-SHK Document 844-3 Filed 08/16/21 Page 55 of 55 Page ID
                                 #:37586




                                                  EXECUTION PAGE


                   Signature:


                   Name:


                   Title:


                   Signed for and on behalf of:              Norfolk County Council as administering
                                                             authority for Norfolk Pension Fund




                   Signature:


                   Name:


                   Title:


                   Signed for and on behalf of:              Norfolk County Council as administcHng
                                                             authority for Norfolk Pension Fund




                   Signature:


                   Name:                                       100 WilN5
                   Title:


                   Signed for and on behalfof:               Capital lnternational Limited




                   \'6                                  26



    Confidential                                                                                       NORF0000972



                                                                                                                EXHIBIT B
                                                                                                                  Page 82
